Exhibit 10.2

 

 

WARRANT AGREEMENT

between

CUMULUS MEDIA INC.,

COMPUTERSHARE INC.

AND

COMPUTERSHARE TRUST COMPANY, N.A.

AS WARRANT AGENT

Dated as of June 4, 2018

 

 



--------------------------------------------------------------------------------

This WARRANT AGREEMENT (the “Agreement”) is dated as of June 4, 2018, between
CUMULUS MEDIA INC., a Delaware corporation (the “Company” or “Cumulus”), and
COMPUTERSHARE INC., a Delaware corporation (“Computershare Inc.”), and its
wholly-owned subsidiary Computershare Trust Company, N.A., a federally chartered
trust company (“Computershare Trust Company” and together with Computershare,
the “Warrant Agent”).

W I T N E S S E T H

WHEREAS, pursuant to the Joint Plan of Reorganization of the Company and certain
of its affiliates, as confirmed on May 10, 2018 by order of the United States
Bankruptcy Court for the Southern District of New York, as the same may be
amended, modified or supplemented from time to time in accordance with the terms
thereof (the “Plan”), the Company proposes to issue Series 1 warrants (the
“Series 1 Warrants”) and Series 2 warrants (the “Series 2 Warrants” and,
together with the Series 1 Warrants, the “Warrants”) entitling the holders
thereof to purchase shares of the Company’s class A common stock, par value
$0.0000001 per share (the “Class A Common Stock”) or class B common stock, par
value $0.0000001 per share (the “Class B Common Stock”).

WHEREAS, on the Effective Date (i) Series 1 Warrants will be issued to certain
holders of Allowed Credit Agreement Claims, Allowed Senior Notes Claims and
Allowed General Unsecured Claims (each as defined in the Plan, and together, the
“Claimants”) that returned ownership certifications attached to the FCC
Ownership Procedures Order (the “Plan Certifications”) by the Certification
Deadline and are thus entitled to receive their pro rata distribution of Class A
Common Stock and/or Class B Common Stock on the Effective Date in accordance
with the Equity Allocation Mechanism; and (ii) the Series 2 Warrants will be
issued to Claimants that failed to return Plan Certifications by the
Certification Deadline and thus are only entitled to receive Warrants on the
Effective Date under the Plan.

WHEREAS, the Warrant Agent, at the request of the Company, has agreed to act as
the agent of the Company in connection with the issuance, registration,
transfer, exchange, exercise and conversion of the Warrants.

WHEREAS, the Company desires to enter into this Agreement to set forth the terms
and conditions of the Warrants and the rights and obligations of the Company,
the Warrant Agent, the Registered Holders and the Holders.

WHEREAS, capitalized terms used but not otherwise defined herein shall have the
respective meanings ascribed to them in the Plan.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and mutual agreements set forth
herein and in the Plan, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND INTERPRETATION

Section 1.1    Certain Defined Terms.

Capitalized terms used in this Agreement shall have the following respective
meanings, except as otherwise provided herein or as the context shall otherwise
require:

“100% Domestic Holder” means a Holder that submits an Ownership Certification or
Plan Certification certifying that 100% of its voting interests and equity
interests are owned by U.S. Citizens or U.S. Entities (each as defined in the
Ownership Certification).

“Act” means the Communications Act of 1934, as amended.

“Affiliate” means, with respect to any Person, (i) any other Person of which
securities or other ownership interests representing more than fifty percent
(50%) of the voting interests are, at the time such determination is being made,
owned, Controlled or held, directly or indirectly, by such Person or (ii) any
other Person which, at the time such determination is being made, is
Controlling, Controlled by or under common Control with, such Person. As used
herein, “Control,” whether used as a noun or verb, refers to the possession,
directly or indirectly, of the power to direct, or cause the direction of, the
management or policies of a Person, whether through the ownership of voting
securities or otherwise.

“Agreement” has the meaning specified in the introduction of this Agreement.

“Board of Directors” means the board of directors of the Company and may include
a subcommittee of the board of directors appointed by the board of directors to
represent the board of directors with respect to this Agreement.

“Book-Entry Warrants” shall mean Warrants issued by book-entry registration in
the books and records of the Warrant Agent.

“Business Day” means any day which is not a day on which banking institutions in
New York City, New York are authorized or obligated by law or executive order to
close.

“Certificate of Incorporation” means the Amended and Restated Certificate of
Incorporation of the Company, adopted as of the Effective Date, as the same may
be amended or restated from time to time.

“Change of Control” means the occurrence of (A) any consolidation or merger of
the Company with or into any other entity, or any other corporate
reorganization, recapitalization or transaction (including the acquisition of
capital stock of the Company), whether or not the Company is a party thereto, in
which the stockholders of the Company immediately prior to such consolidation,
merger, reorganization or other transaction, own capital stock either
(I) representing directly, or indirectly through one or more entities, less than
50% of the economic interests in or voting power of the Company or other
surviving entity immediately after such consolidation, merger, reorganization,
recapitalization or other transaction or (II) that does not directly, or
indirectly through one or more entities, have the power to elect a majority of
the entire board of the directors of the Company or other surviving entity
immediately after such consolidation, merger, reorganization, recapitalization
or other transaction, or (B) any transaction or series of related transactions,
whether or not the Company is a party thereto, after giving effect to which in
excess of 50% of the Company’s voting power is owned by any Person or “group”
(as such term is used in Rule 13d-5 under the Exchange Act); provided that any
consolidation or

 

2



--------------------------------------------------------------------------------

merger effected exclusively to change the domicile of the Company or to form a
holding company in which the stockholders of the Company immediately prior to
such consolidation or merger own capital stock representing economic interests
and voting power with respect to such redomiciled entity or holding company in
substantially the same proportions as their ownership of capital stock of the
Company shall be excluded from clauses (A) and (B) above.

“Class A Common Stock” has the meaning specified in the Recitals of this
Agreement.

“Class B Common Stock” has the meaning specified in the Recitals of this
Agreement.

“Common Stock” means the Class A Common Stock and the Class B Common Stock of
the Company, or shares of any class or classes resulting from any
reclassification or reclassifications thereof and which have no preference in
respect of dividends or of amounts payable in the event of any voluntary or
involuntary liquidation, dissolution or winding up of the Company and which are
not subject to redemption by the Company.

“Commission” means the Securities and Exchange Commission, or any other federal
agency at the time administering the Securities Act or the Exchange Act,
whichever is the relevant statute for the particular purpose.

“Communication” has the meaning specified in Section 9.3(a).

“Company” has the meaning specified in the introduction of this Agreement.

“Declaratory Ruling” means a declaratory ruling adopted by the FCC granting the
relief requested in the Company’s Petition for Declaratory Ruling.

“Depositary” has the meaning specified in Section 2.1.

“Election Form” means the election form to be used in the Exchange, which will
be substantially similar to the Exercise Form, which Election Form will be
attached to the Exchange Notice.

“Exchange” has the meaning specified in Section 3.4.

“Exchange Ratio” has the meaning specified in Section 3.4.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exchange Date” has the meaning specified in Section 3.4.

“Exchange Notice” has the meaning specified in Section 3.4.

“Exchange Period” means the period beginning on the fifth Business Day following
the date of the Exchange Notice through the Exchange Date; provided, however,
that if the Company determines that the Declaratory Ruling will not permit the
Company to Exchange any of the Warrants for shares of Common Stock pursuant to
Section 3.4, there shall be no Exchange Period.

 

3



--------------------------------------------------------------------------------

“Exercise Form” has the meaning specified in Section 3.3.

“Exercise Price” means $0.0000001 per share of Common Stock, which amount is not
subject to adjustment.

“Expiration Date” means, with respect to any Warrant, June 4, 2038, the
twentieth anniversary of the Original Issuance Date, or, if earlier, the date of
the consummation of a Change of Control pursuant to which the provisions of
Section 4.1(d) apply.

“FCC” means the Federal Communications Commission and any successor governmental
agency performing functions similar to those performed by the Federal
Communications Commission on the Effective Date.

“FCC Restrictions” means the FCC ownership and transfer restrictions set forth
in Section 6 of the Certificate of Incorporation.

“FCC Rules” means the decisions, rules and policies of the FCC.

“Foreign Share Amount” has the meaning specified in Section 3.4.

“Global Warrant Certificate” shall mean evidence of Warrants in the form of a
global certificate registered in the name of Cede & Co., with the forms of
election to exercise and of assignment printed on the reverse thereof, in
substantially the form set forth in Exhibit A-2 attached hereto.

“Governmental Authority” means (i) any nation or government, (ii) any federal,
state, county, province, city, town, municipality, local or other political
subdivision thereof or thereto, (iii) any court, tribunal, department,
commission, board, bureau, instrumentality, agency, council, arbitrator or other
entity exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government and (iv) any other governmental entity,
agency or authority having or exercising jurisdiction over any relevant Person,
item or matter.

“Holders” means the registered holders of Book-Entry Warrants in the Warrant
Register and the holders of beneficial interests in a Global Warrant
Certificate.

“Laws” means all laws, statutes, rules, regulations, ordinances, orders, writs,
injunctions or decrees and other pronouncements having the effect of law of any
Governmental Authority.

“Non-100% Domestic Holder” means any Holder that is not a 100% Domestic Holder.

“Original Issuance Date” means June 4, 2018, the Effective Date of the Plan.

 

4



--------------------------------------------------------------------------------

“Ownership Certification” means a written certification, in substantially the
form attached hereto as Exhibit B, for the purpose of enabling the Company to
determine (i) a Holder’s potential level of direct and indirect foreign voting
and equity interests in accordance with 47 U.S.C. § 310(b) of the Act, as
interpreted and applied by the FCC in the FCC Rules; and (ii) whether the
holding of more than 4.99% of the outstanding Class A Common Stock by such
certifying party would result in a violation of the FCC Rules.

“Person” means any individual, limited liability company, company, partnership,
joint venture, association, joint-stock company, trust, unincorporated
organization, Governmental Authority or other entity or enterprise and shall
include any successor (by merger or otherwise) of such entity.

“Plan” has the meaning specified in the Recitals of this Agreement.

“Plan Certificate” has the meaning specified in the Recitals of this Agreement.

“Pre-Exchange Period” means the period from the Original Issuance Date to the
earlier of (i) the Exchange Date or (ii) if the Company determines that the
Declaratory Ruling will not permit the Company to Exchange any of the Warrants
for shares of Common Stock pursuant to Section 3.4, the date of the Exchange
Notice.

“Qualifying Non-100% Domestic Holder” has the meaning set forth in Section 3.4.

“Registered Holders” means the registered holders of Book-Entry Warrants and
Global Warrant Certificates in the Warrant Register.

“Restricted Stock” has the meaning set forth in Section 2.2.

“Securities Act” means the Securities Act of 1933, as amended.

“Series 1 Warrants” has the meaning specified in the Recitals of this Agreement.

“Series 2 Warrants” has the meaning specified in the Recitals of this Agreement.

“Term Loan Holder” means a Holder of an Allowed Credit Agreement Claim as of
record as of the Distribution Record Date (as determined by the register
maintained by the Credit Agreement Agent); provided, that the Company has
verified to the Warrant Agent that such Holder appears on the register
maintained by the Credit Agreement Agent.

“Transfer” means any voluntary or involuntary attempt to, directly or indirectly
through the transfer of interests in controlled Affiliates or otherwise, sell,
assign, transfer, grant a participation in, pledge or otherwise dispose of any
Warrants, or the consummation of any such transaction, or taking a pledge of,
any of the Warrants; provided, however, that a transaction that is a pledge
shall not be deemed to be a Transfer, but a foreclosure pursuant thereto shall
be deemed to be a Transfer. The term “Transferred” shall have a correlative
meaning.

 

5



--------------------------------------------------------------------------------

“Transfer Notice” means a written notice, substantially in the form of the Forms
of Assignment set forth on Exhibits A-1 and A-2 attached hereto, which states
(i) the name, address, facsimile number and e-mail address of the transferor and
the transferee, (ii) the number of Warrants and underlying shares of Common
Stock subject to the proposed Transfer and (iii) the proposed date of completion
of the proposed Transfer.

“Warrants” has the meaning specified in the Recitals of this Agreement.

“Warrant Agent” has the meaning specified in the introduction of this Agreement.

“Warrant Election” has the meaning specified in Section 3.4(b).

“Warrant Register “ has the meaning specified in Section 2.3(d).

“Warrant Statements “ shall mean the certain statements, in substantially the
form set forth in Exhibit A-1 attached hereto, issued by the Warrant Agent from
time to time to the Holders of Book-Entry Warrants evidencing such book-entry
position in the Warrant Register.

Section 1.2    Interpretation.

In this Agreement, unless a clear contrary intention appears:

(a)    the words “hereof,” “herein” and “hereunder” and words of similar import
refer to this Agreement as a whole and not to any particular provision of this
Agreement;

(b)    reference to any gender includes each other gender and the neuter;

(c)    all terms defined in the singular shall have the same meanings in the
plural and vice versa;

(d)    reference to any Person includes such Person’s heirs, executors, personal
representatives, administrators, successors and assigns; provided, however, that
nothing contained in this clause (d) is intended to authorize any assignment not
otherwise permitted by this Agreement;

(e)    reference to a Person in a particular capacity or capacities excludes
such Person in any other capacity;

(f)    reference to any contract or agreement means such contract or agreement
as amended, supplemented or modified from time to time in accordance with the
terms thereof;

(g)    all references to Articles and Sections shall be deemed to be references
to the Articles and Sections of this Agreement;

 

6



--------------------------------------------------------------------------------

(h)    all references to Exhibits shall be deemed to be references to the
Exhibits attached hereto which are made a part hereof and incorporated herein by
reference;

(i)    the word “including” (and with correlative meaning “include”) means
including, without limiting the generality of any description preceding such
term;

(j)    with respect to the determination of any period of time, the word “from”
means “from and including” and the words “to” and “until” each means “to but
excluding”;

(k)    the captions and headings contained in this Agreement shall not be
considered or given any effect in construing the provisions hereof if any
question of intent should arise;

(l)    reference to any Law means such Law as amended, modified, codified,
reenacted, supplemented or superseded in whole or in part, and in effect from
time to time;

(m)    where any provision of this Agreement refers to action to be taken by any
Person, which such Person is prohibited from taking, such provision shall be
applicable whether such action is taken directly or indirectly by such Person;
and

(n)    no provision of this Agreement shall be interpreted or construed against
any party solely because that party or its legal representative drafted such
provision.

ARTICLE II

ORIGINAL ISSUE OF WARRANTS

Section 2.1    Form of Warrant.

(a)    The Warrants to be delivered pursuant to this Agreement shall be issued,
at the discretion of the Company, either (i) via book-entry registration on the
books and records of the Warrant Agent and evidenced by the Warrant Statements,
in substantially the form set forth in Exhibit A-1 attached hereto or (ii),
after the Exchange Date, solely with respect to Series 1 Warrants, in the form
of one or more Global Warrant Certificates, with the forms of election to
exercise and of assignment printed on the reverse thereof, substantially in the
form set forth in Exhibit A-2 attached hereto. The Warrant Statements and Global
Warrant Certificates may bear such appropriate insertions, omissions,
substitutions and other variations as are required or permitted by this
Agreement, and may have such letters, numbers or other marks of identification
and such legends or endorsements placed thereon as may be required to comply
with any Law or with any rules made pursuant thereto or with any rules of any
securities exchange or as may, consistently herewith, be determined by the
Company (but which, in each case, does not materially affect the rights, duties,
liabilities or responsibilities of the Warrant Agent hereunder, to the extent
not otherwise required by Law).

 

7



--------------------------------------------------------------------------------

(b)    Each Series 1 Warrant shall represent the right, subject to the
provisions of this Agreement and the Warrant Statement or Global Warrant
Certificate, to purchase one (1) share of Class A Common Stock or Class B Common
Stock (subject to adjustment as set forth in Section 4.1) at the Exercise Price.
Each Series 2 Warrant shall represent the right, subject to the provisions of
this Agreement and the Warrant Statement or Global Warrant Certificate, to
purchase one (1) share of Class A Common Stock or Class B Common Stock (subject
to adjustment as set forth in Section 4.1) at the Exercise Price. If the Company
determines that any Series 2 Warrant submitted for exercise is not eligible to
be exercised for Common Stock in accordance with Section 3.2, such Series 2
Warrant will be exchanged for a Series 1 Warrant. At the election of a Term Loan
Holder on its Exercise Form or Election Form, as applicable, Common Stock issued
upon exercise or exchange of the Warrants shall be issued in the form of
Restricted Stock. The determination of whether a Holder is entitled to receive
Class A Common Stock or Class B Common Stock upon exercise of a Warrant (and the
determination of the number of Warrants exercisable for shares of Common Stock
with respect to any Holder at the time of such exercise) shall be made by the
Company in accordance with Section 3.2, taking into consideration the elections
of such Holder on its Exercise Form.

(c)    The Global Warrant Certificates, if any, shall be deposited on or after
the Exchange Date with the Warrant Agent and registered in the name of Cede &
Co., as the nominee of The Depository Trust Company (the “Depositary”). Each
Global Warrant Certificate shall represent such number of outstanding Warrants
as specified therein, and each shall provide that it shall represent the
aggregate amount of outstanding Warrants from time to time endorsed thereon and
that the aggregate amount of outstanding Warrants represented thereby may from
time to time be reduced or increased, as appropriate, in accordance with the
terms of this Agreement.

Section 2.2    Legends.

(a)    Each Warrant Statement shall bear a legend in substantially the following
form prior to the end of the Exchange Period:

“THE WARRANTS REPRESENTED BY THIS STATEMENT ARE SUBJECT TO CERTAIN RESTRICTIONS
ON EXERCISE, TRANSFER, SALE, ASSIGNMENT, PLEDGE, ENCUMBRANCE OR OTHER SIMILAR
TRANSFER AS SET FORTH IN THE WARRANT AGREEMENT DATED AS OF JUNE 4, 2018, AMONG
THE COMPANY AND THE WARRANT AGENT THEREUNDER (OR ANY SUCCESSOR WARRANT AGENT)
(ON BEHALF OF THE ORIGINAL HOLDERS OF THE WARRANT SHARES) (THE “WARRANT
AGREEMENT”). DURING THE EXCHANGE PERIOD, THE WARRANTS (AND ANY BENEFICIAL
INTERESTS THEREIN) MAY NOT BE TRANSFERRED (AS DEFINED IN THE WARRANT AGREEMENT)
AND THE WARRANTS MAY NOT BE EXERCISED. COPIES OF THE WARRANT AGREEMENT MAY BE
OBTAINED AT THE PRINCIPAL OFFICE OF THE COMPANY.”

 

8



--------------------------------------------------------------------------------

(b)    Each Global Warrant Certificate shall bear a legend in substantially the
following form:

“THIS WARRANT HAS BEEN, AND THE COMMON STOCK WHICH MAY BE PURCHASED PURSUANT TO
THE EXERCISE OF THIS WARRANT (THE “WARRANT SHARES,” AND TOGETHER WITH THIS
WARRANT, THE “SECURITIES”) WILL BE, ISSUED PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER SECTION 1145 OF THE BANKRUPTCY REFORM ACT OF 1978, AS AMENDED
(THE “BANKRUPTCY CODE”). THE SECURITIES MAY BE SOLD, OFFERED FOR SALE, PLEDGED
OR HYPOTHECATED WITHOUT REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), PROVIDED THAT THE HOLDER IS NOT DEEMED TO BE AN
UNDERWRITER AS SUCH TERM IS DEFINED IN SECTION 1145(b) OF THE BANKRUPTCY CODE.
IF THE HOLDER IS DEEMED TO BE AN UNDERWRITER AS SUCH TERM IS DEFINED IN SECTION
1145(b) OF THE BANKRUPTCY CODE, THEN THE SECURITIES MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED UNLESS (1) THERE IS AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAW OR
(2) THE COMPANY IS IN RECEIPT OF AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY AND ITS COUNSEL THAT SUCH DISPOSITION IS EXEMPT FROM THE REGISTRATION
AND PROSPECTUS DELIVERY REQUIREMENTS OF THE SECURITIES ACT AND OF ANY APPLICABLE
STATE SECURITIES LAWS. THIS WARRANT MUST BE SURRENDERED TO THE COMPANY OR ITS
WARRANT AGENT AS A CONDITION PRECEDENT TO THE SALE, PLEDGE OR OTHER TRANSFER OF
ANY INTEREST IN ANY OF THE WARRANT SHARES REPRESENTED BY THIS WARRANT.

THE SECURITIES REPRESENTED BY THIS WARRANT ARE SUBJECT TO CERTAIN RESTRICTIONS
ON EXERCISE, TRANSFER, SALE, ASSIGNMENT, PLEDGE, ENCUMBRANCE OR OTHER SIMILAR
TRANSFER AS SET FORTH IN THE AMENDED AND RESTATED CERTIFICATE OF INCORPORATION
OF THE COMPANY AND A WARRANT AGREEMENT DATED AS OF JUNE 4, 2018, AMONG THE
COMPANY AND THE WARRANT AGENT THEREUNDER (OR ANY SUCCESSOR WARRANT AGENT) (ON
BEHALF OF THE ORIGINAL HOLDERS OF THE WARRANT SHARES), COPIES OF WHICH MAY BE
OBTAINED AT THE PRINCIPAL OFFICE OF THE COMPANY.”

(c)    Each Holder and Registered Holder further acknowledges and agrees that
the Common Stock issued upon exercise of the Warrant if certificated shall bear
a legend substantially in the form of the second paragraph of the legend
appearing above, and any other legends required by applicable federal and state
securities laws, the Certificate of Incorporation of the Company or otherwise
called for by this Agreement or any other agreement between the Company, on the
one hand, and the Registered Holder and the Holder, on the other hand. In
addition, Term Loan Holders may elect upon the exercise or exchange of Warrants
pursuant to this Agreement (on an Exercise Form or Election Form, as applicable)
to receive Common Stock with restrictions on transfer as set forth in the legend
below (“Restricted Stock”):

“THE SECURITY EVIDENCED HEREBY (THIS “SECURITY”) MAY NOT BE OFFERED, SOLD OR
OTHERWISE TRANSFERRED FOR A PERIOD OF TWO (2) CALENDAR DAYS FOLLOWING DELIVERY
OF THIS SECURITY FROM THE TRANSFER AGENT DESIGNATED BY THE ISSUER OF THIS
SECURITY (THE “TRANSFER AGENT”) TO THE INITIAL HOLDER (THE “RESTRICTED PERIOD”).
AFTER THE RESTRICTED PERIOD, THIS SECURITY MAY BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED AT THE REQUEST OF THE INITIAL HOLDER ONLY FOLLOWING A REQUEST BY THE
COMPANY TO REMOVE THIS RESTRICTIVE LEGEND.”

 

9



--------------------------------------------------------------------------------

Section 2.3    Execution and Delivery of Warrants.

(a)    The Global Warrant Certificates shall be executed in the corporate name
and on behalf of the Company by the Chairman of the Board, the Chief Executive
Officer, the President or any one of the Senior Vice Presidents or Executive
Vice Presidents of the Company and attested to by the Secretary or one of the
Assistant Secretaries of the Company, either manually or by facsimile signature
printed thereon. In the event that any officer of the Company whose signature
shall have been placed upon any of the Global Warrant Certificates shall cease
to be such officer of the Company before countersignature by the Warrant Agent
and the issuance and delivery thereof, such Global Warrant Certificates may,
nevertheless, be countersigned by the Warrant Agent and issued and delivered
with the same force and effect as though such person had not ceased to be such
officer of the Company.

(b)    From time to time, as required by and in accordance with the terms and
conditions of the Plan, the Company shall instruct the Warrant Agent, in
writing, to issue to Claimants, Warrants representing such number of shares of
Common Stock as determined by the Company. The Warrant Agent shall, and is
hereby authorized to, countersign, issue and deliver, as applicable, Warrant
Statements or Global Warrant Certificates evidencing such Warrants as and when
so instructed by the Company.

(c)    The Warrant Agent is hereby authorized to countersign, issue and deliver,
as applicable, Book-Entry Warrants and Global Warrant Certificates as required
by Section 2.4 or Section 3.4 (in the case of a transfer or exchange),
Section 3.3(c) (in the case of the exercise of less than all the Warrants
represented by the surrendered Book-Entry Warrants or Global Warrant
Certificate) or ARTICLE V (in the case of a lost, stolen, destroyed or mutilated
Warrant Statement or Global Warrant Certificate).

(d)    Upon receipt of written instructions from the Company, Global Warrant
Certificates shall be countersigned, by manual or facsimile signature, and dated
the date of countersignature by the Warrant Agent and shall not be valid for any
purpose unless so countersigned. A register (the “Warrant Register”) of each
series of the Warrants and of their transfer shall be maintained by the Warrant
Agent at the office of the Warrant Agent designated for such purposes. The
Company hereby appoints the Warrant Agent to act as the registrar with respect
to the Warrants. The Warrant Register shall show the names and address of the
Registered Holders of each series of the Warrants and the number of Warrants of
each series owned by each Registered Holder.

(e)    The Company and the Warrant Agent may deem and treat the Registered
Holder(s) of a Warrant as the absolute owner(s) thereof (notwithstanding any
notation of ownership or other writing thereon made by anyone), for the purpose
of any exercise thereof or any distribution to the Registered Holder(s) thereof
and for all other purposes, and neither the Company nor the Warrant Agent shall
be affected by any notice to the contrary.

 

10



--------------------------------------------------------------------------------

Section 2.4    Certain Transfer and Exercise Restrictions.

Subject to the requirements of this Section 2.4, Warrants are freely
transferable; provided that if any change in federal Laws shall impose
limitations on the transferability of Warrants, a Transfer shall be permitted
only to the extent that such limitations have been satisfied. Notwithstanding
the foregoing, the Warrants (and any beneficial interests therein) will not be
transferable during the Exchange Period, and the Warrant Agent shall not
register any Transfers during the Exchange Period.

(a)    The Warrant Agent shall register in the Warrant Register transfers and
exchanges of Book-Entry Warrants and Global Warrant Certificates as provided in
this Agreement. The transfer and exchange of beneficial interests in Global
Warrant Certificates shall be affected through the Depositary, in accordance
with this Agreement and the procedures of the Depositary therefor.

(b)    No Registered Holder shall effect any Transfer of all or any portion of
the Warrants, unless and until (i) such Registered Holder shall have provided a
Transfer Notice to the Warrant Agent and (ii) if reasonably requested by the
Company, such Registered Holder shall have furnished the Company and the Warrant
Agent with an opinion of counsel reasonably satisfactory to the Company that
such disposition will not require registration of such Warrants (or if and when
exercised, the shares of Common Stock underlying the Warrants) under the
Securities Act.

(c)    Subject to Section 2.4(b), a Registered Holder may Transfer its Warrants
by written application to the Warrant Agent stating the name of the proposed
transferee and otherwise complying with the terms of this Agreement and all
applicable Laws. No such Transfer shall be effected until, and such transferee
shall succeed to the rights of a Registered Holder only upon, final acceptance
and registration of the Transfer by the Warrant Agent in the Warrant Register in
accordance with this Agreement. Prior to due presentation for registration of
Transfer, the Company, the Warrant Agent and any agent of the Company may deem
and treat the Person in whose name the Warrants are registered as the absolute
owner thereof for all purposes (notwithstanding any notation of ownership or
other writing thereon made by anyone), and neither the Company nor the Warrant
Agent shall be affected by any notice to the contrary or be bound to recognize
any equitable or other claim to or an interest in any Warrants on the part of
any other Person and shall not be liable for any registration of Transfer of
Warrants that are registered or to be registered in the name of a fiduciary or
the nominee of a fiduciary unless made with actual knowledge that a fiduciary or
nominee is committing a breach of trust in requesting such registration of
transfer or with such knowledge of such facts that its participation therein
amounts to bad faith. When Warrant Statements or Global Warrant Certificates are
presented to the Warrant Agent with a request to register the Transfer thereof
or to exchange them for an equal number of Warrants of other authorized
denominations, the Warrant Agent shall register the Transfer or make the
exchange as requested if the requirements of this Agreement for such transaction
are met. To permit registrations of Transfers and exchanges, the Company shall
execute Global Warrant Certificates at the Warrant Agent’s request. No service
charge shall be made for any registration of Transfer or exchange of Warrants,
but the Company or the Warrant Agent may require payment of a sum sufficient to
cover any transfer tax or similar governmental charge payable in connection with
any registration of Transfer of Warrants.

 

11



--------------------------------------------------------------------------------

(d)    Except as otherwise provided in this Section 2.4 or in Section 3.4, all
Book-Entry Warrants and Global Warrant Certificates issued upon any registration
of transfer or exchange of Warrants shall be the valid obligations of the
Company, evidencing the same obligations, and entitled to the same benefits
under this Agreement, as the Book-Entry Warrants or Global Warrant Certificates
surrendered for registration of transfer or exchange.

(e)    The Board of Directors shall have the power to determine, in its sole and
absolute discretion, all matters related to this Section 2.4, including matters
necessary or desirable to administer or to determine compliance with this
Section 2.4 and, absent manifest error, the determinations of the Board of
Directors shall be final and binding on the Company, the Registered Holders and
the Holders.

(f)    In the event of any purported Transfer in violation of the provisions of
this Agreement, such purported Transfer shall be void and of no effect and the
Warrant Agent shall not give effect to such Transfer.

(g)    Unless and until it is exchanged in whole for a Book-Entry Warrant, a
Global Warrant Certificate may not be transferred as a whole except (i) with the
prior written consent of the Company and (ii) by the Depositary to a nominee of
the Depositary or by a nominee of the Depositary to the Depositary or another
nominee of the Depositary or by the Depositary or any such nominee to a
successor Depositary or a nominee of such successor Depositary.

(h)    If at any time, (i) the Depositary for the Global Warrant Certificates
notifies the Company that the Depositary is unwilling or unable to continue as
Depositary for the Global Warrant Certificates and a successor Depositary for
the Global Warrant Certificates is not appointed by the Company within 90 days
after delivery of such notice or (ii) the Company, in its sole discretion,
notifies the Warrant Agent in writing that all Warrants shall be exclusively
represented in the form of Book-Entry Warrants, then the Warrant Agent, upon the
provision by the Company to the Warrant Agent of written instructions signed by
the Chairman of the Board, President, Chief Executive Officer, Chief Operating
Officer, Chief Financial Officer, any Senior Vice President or Executive Vice
President, the Treasurer or Secretary of the Company, and all other necessary
information reasonably requested by the Warrant Agent, shall register Book-Entry
Warrants in an aggregate number equal to the number of Warrants represented by
the Global Warrant Certificates, in exchange for such Global Warrant
Certificates in such names and in such amounts as directed by the Depositary or,
in the absence of instructions from the Depositary, by the Company.

(i)    Any Holder of a beneficial interest in a Global Warrant Certificate may,
upon request, exchange such beneficial interest for a Book-Entry Warrant. Upon
receipt by the Warrant Agent from the Depositary or its nominee of (i) written
instructions or such other form of instructions as is customary for the
Depositary on behalf of any Person having a beneficial interest in a Global
Warrant Certificate and (ii) all other necessary information required by the
Warrant Agent, in accordance with the standing instructions and procedures
existing between the Depositary and Warrant Agent; then, the Warrant Agent shall
cause the number of Warrants represented by the Global Warrant Certificate to be
reduced by the number of Warrants to be represented by the Book-Entry Warrant to
be issued in exchange for the

 

12



--------------------------------------------------------------------------------

beneficial interest of such Person in the Global Warrant Certificate. Following
such reduction, the Warrant Agent shall register in the name of the Holder the
Book-Entry Warrant and deliver to said Holder a Warrant Statement. Such
Book-Entry Warrant issued in exchange for a beneficial interest in a Global
Warrant Certificate shall be registered in such name as the Depositary, pursuant
to instructions from its direct or indirect participants or otherwise, shall
instruct the Warrant Agent. The Warrant Agent shall deliver such Warrant
Statement to the Person in whose name such Warrants are so registered.

(j)    A Book-Entry Warrant may not be exchanged for a beneficial interest in a
Global Warrant Certificate except upon satisfaction of the requirements set
forth below. Upon receipt by the Warrant Agent of appropriate instruments of
transfer with respect to the Book-Entry Warrant, in form satisfactory to the
Warrant Agent, together with written instructions directing the Warrant Agent to
make, or to direct the Depositary to make, an endorsement on the Global Warrant
Certificate to reflect an increase in the number of Warrants represented by the
Global Warrant Certificate equal to the number of Warrants represented by such
Book-Entry Warrant, and all other necessary information, then the Warrant Agent
shall cancel such Book-Entry Warrant on the Warrant Register and cause, or
direct the Depositary to cause, in accordance with the standing instructions and
procedures existing between the Depositary and the Warrant Agent, the number of
Warrants represented by the Global Warrant Certificate to be increased
accordingly. If no Global Warrant Certificates are then outstanding, the Company
shall issue and the Warrant Agent shall either manually or by facsimile
countersign a new Global Warrant Certificate representing the appropriate number
of Warrants; provided, that the Warrant Agent shall not effect any exchanges
pursuant to this Section 2.4(j) during the Pre-Exchange Period or if the
Company, in its sole discretion, has notified the Warrant Agent in writing that
all Warrants shall be exclusively represented in the form of Book-Entry
Warrants.

(k)    At such time as all beneficial interests in Global Warrant Certificates
have either been exchanged for Book-Entry Warrants, repurchased or canceled, all
Global Warrant Certificates shall be returned to, or retained and canceled by,
the Warrant Agent, upon written instructions from the Company satisfactory to
the Warrant Agent.

Section 2.5    Surrender and Cancellation of Warrants.

Any Book-Entry Warrant or Global Warrant Certificate surrendered for
registration of transfer, exchange or exercise of the Warrants represented
thereby or pursuant to Sections 3.4, 4.1(d), 6.3 or 6.4 shall, if surrendered to
the Company, be delivered to the Warrant Agent, and all Book-Entry Warrants or
Global Warrant Certificates surrendered or so delivered to the Warrant Agent
shall be promptly canceled by the Warrant Agent and shall not be reissued by the
Company or the Warrant Agent and, except as provided in Sections 2.4 or 3.4 (in
the case of a transfer or exchange), Section 3.3(c) (in the case of the exercise
of less than all the Warrants represented by the surrendered Book-Entry Warrant
or Global Warrant Certificate) or ARTICLE V (in the case of a lost, stolen,
destroyed or mutilated Warrant Statement or Global Warrant Certificate), no
Book-Entry Warrant or Global Warrant Certificate shall be issued hereunder in
lieu thereof. On request of the Company, the Warrant Agent (provided that any
retention periods established by the Commission have expired) shall destroy
canceled Global Warrant Certificates held by it and shall deliver its
certificates of destruction to the Company. The Warrant Agent shall destroy all
canceled Global Warrant Certificates in accordance with its normal procedures,
or retain such Global Warrant Certificates as may be required by applicable
Laws.

 

13



--------------------------------------------------------------------------------

ARTICLE III

EXERCISE PRICE; EXERCISE AND EXCHANGE OF WARRANTS

Section 3.1    Exercise Price.

(a)    Each Series 1 Book-Entry Warrant or beneficial interest in a
validly-countersigned Series 1 Global Warrant Certificate shall entitle the
Holder thereof, subject to the provisions of this Agreement and the Warrant
Statement or Global Warrant Certificate, to purchase one (1) share of Class A
Common Stock or Class B Common Stock (subject to adjustment as provided in
Section 4.1) for each Series 1 Warrant represented thereby at the Exercise
Price, payable in full at the time of purchase.

(b)    Each Series 2 Book-Entry Warrant shall entitle the Holder thereof,
subject to the provisions of this Agreement and the Warrant Statement, to
purchase one (1) share of Class A Common Stock or Class B Common Stock (subject
to adjustment as provided in Section 4.1) at the Exercise Price, payable in full
at the time of purchase.

(c)    At the election of a Term Loan Holder on its Exercise Form or Election
Form, as applicable, Common Stock issued upon exercise or exchange of the
Warrants shall be issued in the form of Restricted Stock.

Section 3.2    Exercise; Expiration Date.

(a)    Each outstanding Warrant may be exercised on any Business Day which is on
or after the Original Issuance Date and on or before the Expiration Date, but
only if, in the Company’s sole and absolute discretion, which shall be final,
conclusive and binding, the issuance of Common Stock pursuant to the exercise of
such Warrant (i) will not cause the Company to violate the Act, FCC Rules or the
FCC Restrictions and (ii) is exempt from the registration requirements of the
Securities Act; provided, that such Holder shall have properly completed and
duly executed the Exercise Form and the Ownership Certification and delivered
such documents to the Warrant Agent on a timely basis. In addition, exercise of
the Warrants will be subject to the following restrictions: (i) Warrants may not
be exercised during the Exchange Period; and (ii) during the Pre-Exchange
Period, Series 1 Warrants may be exercised only by 100% Domestic Holders. Any
Warrants not exercised by 5:00 p.m., New York City time, on the Expiration Date
(or, if applicable, immediately prior to consummation of a Change of Control
pursuant to Section 4.1(d)) shall expire and all rights thereunder and all
rights in respect thereof under this Agreement shall automatically terminate at
such time.

(b)    Pre-Exchange Period.

(i)    Prior to the Exchange Period, the Company shall issue Class A Common
Stock upon exercise of Series 1 Warrants by a Holder; provided, that (A) the
Company shall issue Class B Common Stock if the exercising Holder has elected to
receive Class B Common Stock on its Exercise Form by checking the Class B Common
Stock Only

 

14



--------------------------------------------------------------------------------

Election box, (B) the Company may issue Class B Common Stock in lieu of Class A
Common Stock if, in the Company’s sole and absolute discretion, which shall be
final, conclusive and binding, the issuance of Class B Common Stock in lieu of
Class A Common Stock is necessary to comply with the 4.99% Rule (as defined
below), (C) the Company shall issue up to 4.99% of the outstanding Class A
Common Stock to an exercising Holder and such exercising Holder shall retain its
remaining Series 1 Warrants if the exercising Holder has elected the Class A
Common Stock and Warrant Election on its Exercise Form, and (D) the Company
shall deliver or cause to be delivered any shares of Common Stock issued upon
exercise of Warrants by a Term Loan Holder in the form of Restricted Stock if
such Holder has so elected on its Exercise Form. For the avoidance of doubt, the
Company will limit the number of shares of Class A Common Stock issued to any
Holder upon the exercise of Warrants in order to prevent such Holder from
holding in excess of 4.99% of the outstanding Class A Common Stock unless such
Holder has been identified on the FCC Long Form Application or the Company has
determined in its sole and absolute discretion that the holding by such Holder
of in excess of 4.99% of the outstanding Class A Common Stock would not violate
the Act, FCC Rules or the FCC Restrictions (the “4.99% Rule”).

(ii)    Prior to the Exchange Period, the Company shall issue Class A Common
Stock, Class B Common Stock and/or Series 1 Warrants upon exercise of Series 2
Warrants in amounts determined by the Company to be equal to what the exercising
Holder would have been entitled to receive on the Effective Date pursuant to the
Equity Allocation Mechanism (subject to adjustment as provided in Section 4.1)
had such Holder timely submitted a Plan Certification. The amount of Class A
Common Stock, Class B Common Stock and/or Series 1 Warrants to be issued upon
exercise of Series 2 Warrants pursuant to this Section 3.2(b)(ii) shall be
determined based upon the information provided by the exercising Holder to the
Warrant Agent in its Ownership Certification. To the extent that the Company
determines that any Series 2 Warrant submitted by a Holder for exercise is not
eligible to be exercised for Common Stock or if the Holder has elected the
Class A Common Stock and Warrant Election on its Exercise Form, such ineligible
Series 2 Warrant (or any remaining Series 2 Warrants in the case of a Class A
Common Stock and Warrant Election) shall be exchanged for a Series 1 Warrant.

(c)    Post-Exchange Date. After the Exchange Date, the Company shall issue
Class A Common Stock upon exercise of Series 1 Warrants by a Holder; provided,
that (i) the Company shall issue Class B Common Stock if the exercising Holder
has elected to receive Class B Common Stock on its Exercise Form by checking the
Class B Common Stock Only Election box, (ii) the Company may issue Class B
Common Stock in lieu of Class A Common Stock if, in the Company’s sole and
absolute discretion, which shall be final, conclusive and binding, the issuance
of Class B Common Stock in lieu of Class A Common Stock is necessary to comply
with the Act, FCC Rules or FCC Restrictions, including Section 310(d) of the
Act, the FCC’s broadcast attribution rules, rules regarding transfers of control
or the 4.99% Rule, (iii) the Company shall issue up to 4.99% of the outstanding
Class A Common Stock to an exercising Holder and such exercising Holder shall
retain its remaining Series 1 Warrants if the exercising Holder has elected the
Class A Common Stock and Warrant Election on its Exercise Form, and (iv) the
Company shall deliver or cause to be delivered any shares of Common Stock issued
upon exercise of Warrants by a Term Loan Holder in the form of Restricted Stock
if such Holder has so elected on its Exercise Form.

 

15



--------------------------------------------------------------------------------

(d)    In connection with any exercise of Warrants, promptly following receipt
by the Company of the (i) Exercise Form, (ii) Ownership Certification and
(iii) Exercise Price from the Warrant Agent, the Company shall provide the
Warrant Agent written instructions stating (i) the number of submitted Warrants
that are permitted to be exercised and (ii) the number of shares of Class A
Common Stock and/or Class B Common Stock, if any, and Series 1 Warrants, if any,
to be issued in respect of such exercise, and instructing the Warrant Agent to
deliver or cause the delivery of such securities in the manner and in accordance
with the time periods described in Section 3.3.

Section 3.3    Method of Exercise; Payment of Exercise Price.

(a)    Exercise Generally.

(i)    In the case of Persons who hold Book-Entry Warrants, all or any of the
Warrants represented by such Book-Entry Warrants may be exercised prior to the
Expiration Date by the Holder thereof by providing the Warrant Agent at the
office of the Warrant Agent designated for such purposes pursuant to Section 9.3
hereof (x) a written notice of the Holder’s election to exercise the number of
the Warrants specified therein (“Exercise Form”) substantially in the form of
Exhibit C-1 hereto and (y) the Ownership Certification, in each case fully
completed and duly executed by such Holder, which exercise shall be irrevocable.
Such documents referenced above shall be accompanied by payment in full of the
Exercise Price then in effect for each share of Common Stock for which such
Warrant is exercised, a signature guarantee and such other documentation as the
Warrant Agent may reasonably request, together with any documentary, stamp or
transfer tax, or other applicable tax or governmental charges.

(ii)    In the case of Persons who hold Warrants through the book-entry
facilities of the Depositary or by or through Persons that are direct
participants in the Depositary, all or any of the Warrants represented by such
book-entry facilities may be exercised prior to the Expiration Date by the
Holder thereof by providing (x) an Exercise Form to the Warrant Agent
substantially in the form of Exhibit C-2 hereto (or as provided by such Holder’s
broker) and (y) the Ownership Certification, in each case fully completed and
duly executed by such Holder, which exercise shall be irrevocable. Such
documents referenced above shall be accompanied by payment in full of the
Exercise Price for each share of Common Stock for which such Warrant is
exercised, a signature guarantee and such other documentation as the Warrant
Agent may reasonably request, together with any documentary, stamp or transfer
tax, or other applicable tax or governmental charges.

(b)    Payment of the Exercise Price shall be made by the Holder by certified
bank check or official bank check in New York Clearing House funds payable to
the order of the Company and delivered to the Warrant Agent at the office of the
Warrant Agent designated for such purposes pursuant to Section 9.3 hereof, or in
the case of a Holder of a beneficial interest in a Global Warrant Certificate to
such Holder’s broker. Upon the exercise of any Warrant, the Warrant Agent shall
provide written notice of such exercise to the Company, including notice of the
number of Series 1 Warrants or Series 2 Warrants submitted for exercise, and
deliver copies of the Exercise Form and Ownership Certification and all payments
received upon exercise of such Warrant to the Company in such manner as the
Company shall instruct in writing.

 

16



--------------------------------------------------------------------------------

(c)    Partial Exercise; Surrender of Warrants. A Holder may exercise all or any
number of whole Warrants represented by a Book-Entry Warrant or a beneficial
interest in a Global Warrant Certificate. If less than all of the Warrants
represented by a Book-Entry Warrant are exercised, the Warrant Agent shall
reduce the Warrant Register and such Holder’s position by the whole number of
Warrants duly exercised. If less than all of the Warrants represented by a
beneficial interest in a Global Warrant Certificate are exercised, such
Depositary records shall be reduced by the whole number of Warrants duly
exercised and the Warrant Agent and the Depositary shall make the necessary
adjustments to their registries and such Global Warrant Certificate to reflect
such exercise. Any Warrants surrendered for exercise shall, if surrendered to
the Company, be delivered to the Warrant Agent, and all Warrants surrendered or
so delivered to the Warrant Agent shall be promptly cancelled by the Warrant
Agent and shall not be reissued by the Company. The Warrant Agent shall destroy
such cancelled Global Warrant Certificates and upon written request of the
Company (and at the expense of the Company), shall deliver its certificate of
destruction to the Company.

(d)    Issuance of Common Stock and Series 1 Warrants, if applicable.

(i)    Upon surrender of a Book-Entry Warrant or a beneficial interest in a
Global Warrant Certificate in conformity with the foregoing provisions,
including without limitation Section 3.2, and payment of the Exercise Price in
respect of the exercise of one or more Warrants evidenced thereby, the Warrant
Agent shall, when such payment is received and subject to Section 9.2, deliver
to the Company the notice of exercise received pursuant to Section 3.3(a),
deliver or deposit all funds received as instructed in writing by the Company
and advise the Company by telephone at the end of such day of the amount of
funds so deposited to its account. The Company shall thereupon, as promptly as
practicable, and in any event within five (5) Business Days after receipt by the
Company of such notice of exercise, (A) execute or cause to be executed and
deliver or cause to be delivered to the Holder a certificate or certificates
representing the aggregate number of shares of Common Stock issuable upon such
exercise, (B) if in the Company’s sole discretion the shares of Common Stock are
not certificated, make or cause to be made a book entry into the stock ledger of
the Company for the aggregate number of shares of Common Stock issuable upon
such exercise or (C) if in the Company’s sole discretion the shares of Common
Stock shall be represented by a global certificate held by the Depositary, issue
by same-day or next-day credit to the Depositary for the account of such
beneficial Holder or for the account of a participant in the Depositary the
aggregate number of shares of Common Stock issuable upon such exercise, in each
case, based upon the aggregate number of Warrants so exercised and determined in
accordance with Section 3.3(g), and, in each case, the Company shall deliver or
cause to be delivered an amount in cash in lieu of any fractional share(s), if
the Company so elects pursuant to Section 4.5. Any certificate or certificates
so delivered shall be, to the extent possible, in such denomination or
denominations as such Holder shall request in such notice of exercise and shall
be registered or otherwise placed in the name of, and delivered to, the Holder.
In addition, if any Series 1 Warrants are to be issued in connection with the
exercise of Series 2 Warrants, the Company shall cause the Warrant Agent to
deliver such Series 1 Warrants as promptly as practicable, and in any event
within five (5) Business Days after receipt by the Company of such notice of
exercise.

 

17



--------------------------------------------------------------------------------

(ii)    Notwithstanding anything to the contrary contained herein, the Company
shall not be required to issue or deliver any certificate or certificates for
shares of Common Stock purchased upon the exercise of a Warrant or portion
thereof, make a book entry into the stock ledger of the Company if the shares of
Common Stock are not certificated or, as the case may be, issue any instructions
to the Depositary, prior to fulfillment of all of the following conditions:
(x) the obtaining of approval or other clearance from any state or federal
governmental agency which the Company shall, in its reasonable and good faith
discretion, determine to be necessary or advisable and (y) the lapse of such
reasonable period of time following the exercise of the Warrant as may be
required by applicable Law.

(e)    Notice to Transfer Agent. Upon the exercise of any Warrant and written
instruction from the Company as to the number of shares of Class A Common Stock
and/or Class B Common Stock and the number of Series 1 Warrants, if applicable,
deliverable in respect of such exercise, the Warrant Agent is hereby authorized
and directed to notify any transfer agent of the Common Stock of the exercise of
such Warrant and to take any other reasonable steps necessary to effect the
exercise. Upon such notification, such transfer agent (and all such transfer
agents are hereby irrevocably authorized to comply with this Section 3.3(e))
shall register on its books the necessary number of shares of Class A Common
Stock and Class B Common Stock issuable upon such exercise (based upon the
aggregate number of Warrants so exercised and the written instruction of the
Company), determined in accordance with Section 3.3(g); provided that such
Holder shall have complied with Section 3.3(a).

(f)    Time of Exercise. Except for exercises in connection with and conditioned
upon a transaction pursuant to Section 4.1(d), any Warrant exercised hereunder
shall, to the extent properly exercised and to the extent the Company has made a
reasonable and good faith determination that such exercise does not violate the
Act, FCC Rules or the FCC Restrictions, be deemed to have been effected
immediately prior to the close of business on the day on which the Book-Entry
Warrant or beneficial interest in a Global Warrant Certificate, representing
such Warrant shall have been surrendered for exercise as provided in this
Section 3.3, together with any documentary, stamp or transfer tax, or other
applicable tax or governmental charges. At such time, the certificates for the
shares of Common Stock issuable upon such exercise as provided in Section 3.3(d)
shall be deemed to have been issued, or, as the case may be, the book entry into
the stock ledger of the Company or the records of the Depositary for the shares
of Common Stock issuable upon such exercise as provided in Section 3.3(d) shall
be deemed to have been made, and, for all purposes of this Agreement, the Holder
shall, as between such Person and the Company, be deemed to be and entitled to
all rights of the holder of record of such Common Stock.

(g)    Shares Issuable. The number of shares of Common Stock “obtainable upon
exercise” of Warrants at any time shall be the number of shares of Common Stock
for which such Warrants are then exercisable. The number of shares of Common
Stock “for which each Warrant is exercisable” shall be one (1) share of Class A
Common Stock or Class B Common Stock, subject to adjustment as provided in
Section 4.1. At the election of a Term Loan Holder on its Exercise Form or
Election Form, as applicable, Common Stock issued upon Exercise of the Warrants
shall be issued in the form of Restricted Stock.

 

18



--------------------------------------------------------------------------------

(h)    Exercise Availability Information Request. Upon the written request of
any Holder, which request may be made by each Holder once every six months, the
Company shall provide a determination as to the approximate number of Warrants
held by such Holder that would be exercisable into Class A Common Stock at the
time of such request, provided that the approximation provided by the Company
shall not be binding on the Company and the Warrants shall remain subject to the
limitations on exercise set forth in Section 3.2. The requesting Holder must
provide information equivalent to that required by the Ownership Certification
upon which the Company shall base its determination.

Section 3.4    Notice of Declaratory Ruling; Mandatory Exchange of Warrants.

(a)    Exchange Notice. As soon as reasonably practicable, and in any event
within two (2) Business Days following the Declaratory Ruling, the Company shall
issue a notice to Holders and the Warrant Agent describing the Declaratory
Ruling (the “Exchange Notice”), which Exchange Notice will state:

(i)    the percentage of foreign ownership of the Company permitted by the
Declaratory Ruling and whether all or a portion of the outstanding Warrants will
be Exchanged pursuant to this Section 3.4;

(ii)    whether there will be an Exchange Period, and if so, the dates of such
Exchange Period;

(iii)    the date of the Exchange of the Warrants;

(iv)    the deadline for Holders to return an Ownership Certification and an
Election Form.

The Exchange Notice shall have the Ownership Certificate and Election Form
attached to it. Any Exchange Notice that is delivered in the manner herein
provided shall be deemed given, whether or not the Holder receives such Exchange
Notice. The failure to give, or any defect in, such Exchange Notice shall not
affect the validity of the Exchange.

(b)    Exchange Forms. On the fourteenth Business Day following the date of the
Exchange Notice (the “Exchange Date”), the Company shall effect an automatic
Exchange of all or a portion of the outstanding Warrants into Class A Common
Stock, Class B Common Stock and/or Series 1 Warrants as described in
Section 3.4(c) below. By returning an Election Form within twelve (12) Business
Days of the Exchange Notice, Holders may elect (i) to receive Class B Common
Stock in lieu of any shares of Class A Common Stock to which such Holder would
otherwise be entitled if the Holder has elected to receive Class B Common Stock
on its Election Form by checking the Class B Common Stock Only Election box,
(ii) to retain Series 1 Warrants (or, in the case of a Holder of Series 2
Warrants, to exchange its Series 2 Warrants for Series 1 Warrants) in lieu of
any Common Stock to which such Holder would

 

19



--------------------------------------------------------------------------------

otherwise be entitled (a “Warrant Election”), (iii) to receive Class A Common
Stock up to 4.99% of the outstanding Class A Common Stock and retain Series 1
Warrants (or, in the case of a Holder of Series 2 Warrants, to exchange its
Series 2 Warrants for Series 1 Warrants) in lieu of any remaining Common Stock
to which such Holder would otherwise be entitled, or (iv) solely with respect to
Term Loan Holders, to receive Common Stock in the form of Restricted Stock. If
only a portion of the outstanding Warrants are to be Exchanged, any Holder
(i) that has never submitted a Plan Certification or an Ownership Certification
or (ii) for whom the information in the most recently submitted Ownership
Certification is no longer accurate, must submit a new Ownership Certification
within twelve (12) Business Days of the Exchange Notice. The Warrant Agent shall
deliver copies of each Election Form and Ownership Certification to the Company
in such reasonable manner as the Company shall instruct in writing.

If any Holder of Series 2 Warrants has never submitted a Plan Certification or
Ownership Certification, such Series 2 Warrants shall not be eligible to be
Exchanged for Common Stock and shall be Exchanged for Series 1 Warrants on the
Exchange Date.

(c)    Exchange. On the Exchange Date, in accordance with this Section 3.4(c),
the Company shall exchange (the “Exchange”) (i) all or part of the outstanding
Warrants for shares of Common Stock at an exchange ratio (the “Exchange Ratio”)
of one share of Common Stock per outstanding Warrant (as such ratio may be
adjusted pursuant to Article IV) and (ii) to the extent that the Company
determines that any Series 1 Warrants or Series 2 Warrants may not be exchanged
for Common Stock in accordance with Section 3.4(b) or this Section 3.4(c) or a
Holder makes a Warrant Election, then such Series 1 Warrants shall remain
outstanding and such Series 2 Warrants will be exchanged for an equal number of
Series 1 Warrants (such transactions in clauses (i) and (ii) are collectively
the “Exchange”). The Company shall Exchange the number of shares of Common Stock
for outstanding Warrants that it determines in its sole and absolute discretion
will permit the Company to comply with Section 310(b) of the Act, the
Declaratory Ruling and the FCC Rules pursuant to this Section 3.4 and will
determine the maximum number of shares of Common Stock that may be held by
Non-100% Domestic Holders in respect of their foreign ownership (the “Foreign
Share Amount”). If the Company determines the Foreign Share Amount will not
permit all of the outstanding Warrants to be exchanged for Common Stock, then on
the Exchange Date, subject to any Warrant Elections:

(w)    each 100% Domestic Holder will have its Warrants exchanged into Common
Stock;

(x)    each Non-100% Domestic Holder who timely provides a Plan Certification or
Ownership Certification (a “Qualifying Non-100% Domestic Holder”) will have its
Warrants allocable to its domestic ownership percentage exchanged into Common
Stock;

(y)    each Qualifying Non-100% Domestic Holder will have the portion of its
Warrants allocable to its foreign ownership exchanged into a Common Stock on a
pro rata basis (determined based upon the aggregate number of Warrants held by
all Qualifying Non-100% Domestic Holders in respect of their foreign ownership),
such that the aggregate amount of shares to be issued under this clause (y) does
not cause the aggregate amount of shares of Common Stock that represent foreign
ownership to exceed the Foreign Share Amount; and

 

20



--------------------------------------------------------------------------------

(z)    any Warrants which are not exchanged under clause (y) above, shall be
exchanged for Series 1 Warrants (in the case of Series 2 Warrants) or remain
outstanding (in the case of Section 1 Warrants).

(d)    Common Stock Issuable Upon Exchange. Subject to the limitations in
Section 3.3(c) and any Warrant Election, on the Exchange Date the Company shall
issue Class A Common Stock in Exchange for Warrants; provided, that (i) the
Company shall issue Class B Common Stock if the Holder has elected to receive
Class B Common Stock on its Election Form by checking the Class B Common Stock
Only Election box, (ii) the Company may issue Class B Common Stock in lieu of
Class A Common Stock if, in the Company’s sole and absolute discretion, which
shall be final, conclusive and binding, the issuance of Class B Common Stock in
lieu of Class A Common Stock is necessary to comply with the Act, FCC Rules or
FCC Restrictions, including Section 310(d) of the Act, the FCC’s broadcast
attribution rules, rules regarding transfers of control and the 4.99% Rule,
(iii) the Company shall issue up to 4.99% of the outstanding Class A Common
Stock and such Holder shall retain its remaining Series 1 Warrants (in the case
of Series 1 Warrants) or have its remaining Series 2 Warrants exchanged for
Series 1 Warrants (in the case of Series 2 Warrants) if the exercising Holder
has elected the Class A Common Stock and Warrant Election on its Election Form,
(iv) the Company shall not issue any Common Stock to a Holder that has made a
Warrant Election. The Company shall deliver or cause to be delivered any shares
of Common Stock issued upon Exchange of Warrants by a Term Loan Holder in the
form of Restricted Stock if such Holder has so elected on its Election Form.

(e)    Exchange Instructions. On the Exchange Date, the Company shall provide
the Warrant Agent with written instructions which shall state (i) the number of
Series 1 Warrants and/or Series 2 Warrants which are to be Exchanged with
respect to each Holder, (ii) the number of shares of Class A Common Stock and/or
Class B Common Stock to be issued with respect to such Holder’s Series 1
Warrants that are to be Exchanged, if any, and (iii) the number of shares of
Class A Common Stock and/or Class B Common Stock and/or Series 1 Warrants to be
Exchanged for such Holder’s Series 2 Warrants, if any. The written instructions
shall direct the Warrant Agent to effect the Exchange on the Exchange Date and
to deliver or cause the delivery of the applicable securities in the manner and
in accordance with the time periods described in Section 3.3. Upon receipt of
the Company’s written instructions, the Warrant Agent shall promptly send notice
to each Holder of the number of Warrants of each series held by such Holder that
are to be Exchanged and the number and type of securities to be received by such
Holder as a result of the Exchange.

(f)    Fractional Shares upon Exchange. The Company shall not be required to
issue fractions of shares of Common Stock or distribute certificates that
evidence fractional shares of Common Stock in connection with any Exchange. Upon
any Exchange at an Exchange Ratio that otherwise would result in the issuance of
a fractional share of Common Stock, the Company may, in its sole and absolute
discretion, either (i) pay an amount in cash in lieu of such fractional share or
(ii) round such fraction of a share to the nearest whole number of shares in the
manner set forth in Section 4.5 (except that all references to “Exercise” in
such Section shall be deemed references to “Exchange”).

 

21



--------------------------------------------------------------------------------

ARTICLE IV

ADJUSTMENTS; DISTRIBUTIONS.

Section 4.1    Adjustments.

The number of shares of Common Stock for which each Warrant is exercisable shall
be subject to adjustment from time to time as follows:

(a)    Upon Subdivisions or Splits. If, at any time after the Original Issuance
Date, the number of shares of Common Stock outstanding is increased by a
distribution payable in shares of Common Stock (excluding any such distribution
in accordance with Section 4.7 as in effect on the date hereof), or by a
subdivision or split-up of shares of Common Stock, other than, in any such case,
upon the occurrence of a Change of Control to which Section 4.1(d) applies,
following the record date for the determination of holders of Common Stock
entitled to receive such distribution, or in the cases of a subdivision or
split-up, on the day following the effective date thereof, the number of shares
of Common Stock obtainable upon exercise of the Warrants shall be increased in
proportion to such increase in outstanding shares of Common Stock. The
adjustment made pursuant to this Section 4.1(a) shall become effective (i) in
the case of any such distribution, immediately after the close of business on
the record date for the determination of holders of Common Stock entitled to
receive such distribution or (ii) in the case of such subdivision or split-up,
at the time when such subdivision or split-up becomes effective with respect to
all holders of Common Stock.

(b)    Upon Combinations or Reverse Splits. If, at any time after the Original
Issuance Date, the number of shares of Common Stock outstanding is decreased by
a combination or reverse split of the outstanding shares of Common Stock into a
smaller number of shares of Common Stock, other than upon the occurrence of a
Change of Control to which Section 4.1(d) applies, then the number of shares of
Common Stock obtainable upon exercise of the Warrants immediately prior to the
date of such combination or reverse split shall be decreased in proportion to
such decrease in outstanding shares of Common Stock. The adjustment made
pursuant to this Section 4.1(b) shall become effective at the time when such
combination or reverse split becomes effective with respect to all holders of
Common Stock.

(c)    Upon Reclassification or Recapitalization. If, at any time after the
Original Issuance Date, there occurs any reclassification or recapitalization of
the Company which is effected in such a way that the holders of Common Stock are
entitled to receive (either directly or upon subsequent liquidation) cash,
stock, securities or other assets or property with respect to or in exchange for
Common Stock, other than upon the occurrence of a Change of Control to which
Section 4.1(d) applies, and provided that a distribution is not made in respect
thereof pursuant to Section 4.7(b), the Holders shall have the right to acquire
and receive, upon exercise of the Warrants, such cash, stock, securities or
other assets or property as would have been issued or payable in such
reclassification or recapitalization (if the Holder had exercised such Warrant
immediately prior to such reclassification or recapitalization) with respect to
or in

 

22



--------------------------------------------------------------------------------

exchange, as applicable, for the number of Common Stock that would have been
issued upon exercise of such Warrants, if such Warrants had been exercised
immediately prior to the occurrence of such reclassification or
recapitalization.

(d)    Upon a Change of Control.

(i)    In the event of a Change of Control in which the only consideration
payable to Holders of Common Stock is cash, each Warrant shall be deemed to be
exercised immediately prior to the consummation of such Change of Control and
the Holder thereof shall receive solely the cash consideration to which such
Holder would have been entitled as a result of such Change of Control, less the
Exercise Price, as though the Warrant had been exercised immediately prior
thereto. Upon a Change of Control in which the consideration payable to Holders
of Common Stock is other than only cash, at the option of the Company in its
sole discretion, each Warrant will be either (A) assumed by the party surviving
such Change of Control and shall continue to be exercisable subject to the terms
set forth herein for the kind and amount of consideration to which such Holder
would have been entitled as a result of such Change of Control had the Warrant
been exercised immediately prior thereto, or (B) if not assumed by the party
surviving such Change of Control, deemed to be exercised immediately prior to
the consummation of such Change of Control and the Holder thereof shall receive
the consideration to which such Holder would have been entitled as a result of
such Change of Control, less the Exercise Price, as though the Warrant had been
exercised immediately prior thereto.

(ii)    After compliance by the Company with this Section 4.1(d), each Holder
(A) agrees to raise no objections with respect to the treatment provided in
Section 4.1(d)(i) with respect to a Change of Control (provided that such Holder
shall not be deemed to have waived any applicable dissenters rights, appraisal
rights or similar rights in connection with such Change of Control) and
(B) shall, subject to any applicable dissenters rights, appraisal rights or
similar rights in connection with such Change of Control, surrender all
Book-Entry Warrants and Global Warrant Certificates to the Warrant Agent, and
all such Book-Entry Warrants and Global Warrant Certificates surrendered or so
delivered to the Warrant Agent shall be promptly cancelled by the Warrant Agent
and shall not be reissued by the Company.

(e)    No Exercise Price Adjustment. The Exercise Price payable upon exercise of
the Warrant is not subject to adjustment in connection with the provisions of
this Section 4.1.

(f)    Treasury Shares. Shares of Common Stock at any time owned by the Company
or its subsidiaries shall not be deemed to be outstanding for the purposes of
any computation under this Section 4.1.

Section 4.2    Notice of Adjustment.

Whenever the number of shares of Common Stock or other securities or property
obtainable upon exercise of each Warrant is required to be adjusted pursuant to
Section 4.1, the Company shall deliver to the Warrant Agent a certificate
setting forth (a) the number of shares of Common Stock or other securities or
property obtainable upon exercise of each Warrant and the

 

23



--------------------------------------------------------------------------------

Exercise Price therefor after such adjustment, (b) a brief statement of the
facts requiring such adjustment and (c) the computation by which such adjustment
was made. Such certificate shall be conclusive evidence of the correctness of
such adjustment absent manifest error. Upon receipt of such certificate, the
Warrant Agent shall mail notice of the adjustment described in such certificate
to each Holder at the expense of the Company; provided, that, at the Warrant
Agent’s discretion, such notice may be sent to the Holders of beneficial
interests of a Global Warrant Certificate through the Depositary’s communication
system. The Warrant Agent shall not be liable for and shall be entitled to rely
on such certificate and shall be under no duty or responsibility with respect to
any such certificate, except to exhibit the same, from time to time, to any
Holder desiring to inspect such certificate during reasonable business hours.
The Warrant Agent shall not at any time be under any duty or responsibility to
any Holder or any other Person to determine whether any facts exist which may
require any adjustment of the number of shares of Common Stock or other
securities or property obtainable upon exercise of any Warrant, or with respect
to the nature or extent of any such adjustment when made, or with respect to the
method employed in making such adjustment, or the validity or value (or the kind
or amount) of any shares of Common Stock or other securities or property that
may be obtainable upon exercise of any Warrant, or to investigate or confirm
whether the information contained in the above referenced certificate complies
with the terms of this Agreement or any other document.

Section 4.3    Statement on Warrants.

The form of Warrant Statement or Global Warrant Certificate need not be changed
because of any adjustment made pursuant to Section 4.1(a) or Section 4.1(b), and
Warrant Statements and Global Warrant Certificates issued after such adjustment
may state the same number and kind of shares of Common Stock as are stated in
the Warrant Statements and Global Warrant Certificates initially issued pursuant
to this Agreement. The Company may, however, at any time in its sole discretion
(which shall be conclusive), make any change in the form of Warrant Statement or
Global Warrant Certificate that it may deem appropriate to reflect any such
adjustment and that does not affect the substance thereof, and any Warrant
Statement or Global Warrant Certificate thereafter issued or, as applicable,
countersigned, whether in exchange or substitution for an outstanding Warrant
Statement or Global Warrant Certificate or otherwise, may be in the form so
changed.

Section 4.4    Notice of Certain Events.

(a)    In the event that, at any time after the date hereof and prior to 5:00
p.m., New York City time, on the Expiration Date, (i) the Company shall be
subject to a Change of Control pursuant to which the provisions of
Section 4.1(d) apply or (ii) the Company shall sell all or substantially all of
its assets, dissolve, liquidate or wind-up its operations, then, in each such
case, the Company shall cause to be mailed to the Warrant Agent and each Holder,
at the earliest practicable time (and, in any event, not less than ten (10) days
before any record date or, if no record date applies, before any date set for
closing), notice of the date on which such Change of Control, sale, dissolution,
liquidation or winding up shall take place, as the case may be; provided, that,
at the Company’s discretion, such notice may be sent to the Holders of
beneficial interests of a Global Warrant Certificate through the Depositary’s
communication system. Such notice shall also set forth such facts as shall
indicate the effect of such action (to the extent such effect may be known at
the date of such notice), if any, on the kind and amount

 

24



--------------------------------------------------------------------------------

of shares of Common Stock and other securities, money and other property
deliverable upon exercise of the Warrants. Such notice shall also specify the
date, if any, as of which the holders of record of shares of Common Stock or
other securities or property issuable upon exercise of the Warrants shall be
entitled to exchange their interests for securities, money or other property
deliverable upon such Change of Control, sale, dissolution, liquidation or
winding up, as the case may be.

(b)    Notwithstanding anything in the preceding paragraph (a) to the contrary,
the Company shall not be obligated to provide any material, non-public
information pursuant to any notice given under this Agreement. To the extent any
notice given by the Company hereunder constitutes, or contains, material,
non-public information regarding the Company, the Company shall simultaneously
file such notice with the Commission pursuant to a Current Report on Form 8-K.

Section 4.5    Fractional Shares.

Notwithstanding anything to the contrary contained in this Agreement, if the
number of shares of Common Stock obtainable upon exercise of each Warrant is
adjusted pursuant to the provisions of Section 4.1, the Company shall not be
required to issue any fraction of a share of Common Stock upon any subsequent
exercise of any Warrant. If Book-Entry Warrants or beneficial interests in
Global Warrant Certificates evidencing more than one Warrant shall be
surrendered for exercise at the same time by the same Holder, the number of full
shares of Common Stock that shall be issuable upon such exercise thereof shall
be computed on the basis of the aggregate number of Warrants so surrendered and
exercised. If any fraction of a share of Common Stock would, except for the
provisions of this Section 4.5, be issuable on the exercise of any Warrant (or
specified portion thereof), in lieu of the issuance of such fractional share of
Common Stock, the Company may, in its sole and absolute discretion, either
(i) pay the Holder of such Warrant an amount in cash equal to the then fair
market value per share of the Common Stock multiplied by such fraction (computed
to the nearest whole cent) or (ii) round such fraction of a share to the nearest
whole number of shares (where for the avoidance of doubt, 0.5 of a share shall
be rounded to one (1) share). The Holders, by their acceptance of the Warrants,
expressly waive their right to receive any fraction of a share of Common Stock
instead of such cash or such rounding. Whenever a payment for fractional shares
is to be made by the Warrant Agent under any section of this Agreement, the
Company shall (i) promptly prepare and deliver to the Warrant Agent a
certificate setting forth in reasonable detail the facts related to such payment
and the prices and/or formulas utilized in calculating such payments, and
(ii) provide sufficient monies to the Warrant Agent in the form of fully
collected funds to make such payments. The Warrant Agent shall be fully
protected in relying upon such a certificate and shall have no duty with respect
to, and shall not be deemed to have knowledge of any payment for fractional
shares under any Section of this Agreement relating to the payment of fractional
shares unless and until the Warrant Agent shall have received such a certificate
and sufficient monies.

Section 4.6    Concerning All Adjustments.

Notwithstanding anything to the contrary contained in this Agreement, if an
adjustment is made under any provision of ARTICLE IV on account of any event,
transaction, circumstance, condition or happening, no additional adjustment
shall be made under any other

 

25



--------------------------------------------------------------------------------

provision of ARTICLE IV on account of such event, transaction, circumstance,
condition or happening. Unless otherwise expressly provided in this ARTICLE IV,
all determinations and calculations required or permitted under this ARTICLE IV
shall be made by the Company or its Board of Directors, as appropriate, and all
such calculations and determinations shall be conclusive and binding in the
absence of manifest error.

Section 4.7    Distributions and Purchases.

(a)    All distributions on and purchases of capital stock and capital stock
equivalents shall be approved by the Board of Directors in its sole discretion
and made in accordance with applicable Law.

(b)    To the extent there are any dividends declared or distributions made with
respect to the Class A Common Stock or Class B Common Stock, such dividends or
distributions shall also be made to Holders of Warrants concurrently and on a
pro rata basis based on their ownership of Common Stock underlying their
Warrants on an as-exercised basis; provided, that no such distribution shall be
made to Holders of Warrants if (x) the Act or an FCC Rule prohibits such
distribution to Holders of Warrants or (y) the Company’s FCC counsel opines that
such distribution is reasonably likely to cause (i) the Company to violate the
Act or any applicable FCC Rule or (ii) any such Holder to be deemed to hold an
attributable interest in the Company in violation of FCC Rules; provided
further, that, if any distribution of Common Stock or any other securities to a
Holder is not permitted pursuant to clauses (x) or (y), the Company shall cause
economically equivalent warrants to be distributed to such Holder in lieu
thereof, to the extent that such distribution of warrants would not violate the
Act or any applicable FCC Rules.

(c)    To the extent within the control of the Company, any tender or exchange
offer subject to Sections 13 or 14 of the Exchange Act for Class A Common Stock,
Class B Common Stock or Warrants shall be made concurrently and on a pro rata
basis (in the case of Holders of Warrants, based upon their ownership of Common
Stock underlying their Warrants on an as-exercised basis) to all holders of
Class A Common Stock, Class B Common Stock and Warrants.

(d)    Distributions to Holders of Warrants and payments to Holders of Warrants
pursuant to a tender or exchange offer for Warrants subject to Sections 13 or 14
of the Exchange Act shall be made in compliance with the Act and the FCC Rules,
including those provisions relating to multiple ownership and alien
restrictions.

 

26



--------------------------------------------------------------------------------

ARTICLE V

LOSS, THEFT, DESTRUCTION OR MUTILATION OF

WARRANT STATEMENTS AND GLOBAL WARRANT CERTIFICATES

Section 5.1    Loss, Theft, Destruction or Mutilation.

Upon receipt by the Company and the Warrant Agent of evidence satisfactory to
them of the ownership and the loss, theft, destruction or mutilation of any
Warrant Statement or Global Warrant Certificate, and an indemnity bond in form
and amount and with corporate surety satisfactory to them, and (in the case of
mutilation) upon surrender and cancellation thereof, then, in the absence of
notice to the Company or the Warrant Agent that the Warrants represented thereby
have been acquired by a protected purchaser, the Company shall issue and, as
applicable, the Warrant Agent shall countersign and deliver to the Holder of the
lost, stolen, destroyed or mutilated Warrant Statement or Global Warrant
Certificate, in exchange and substitution for or in lieu thereof, a new Warrant
Statement or Global Warrant Certificate of the same tenor and representing an
equivalent number of Warrants. Upon the issuance of any new Warrant Statement or
Global Warrant Certificate under this ARTICLE V, the Company may require the
payment of a sum sufficient to cover any tax or other governmental charge that
may be imposed in relation thereto and other expenses (including the fees and
expenses of the Warrant Agent) in connection therewith. The provisions of this
ARTICLE V are exclusive and shall preclude (to the extent lawful) all other
rights or remedies with respect to the replacement of lost, stolen, destroyed or
mutilated Warrant Statements and Global Warrant Certificates.

ARTICLE VI

AUTHORIZATION AND RESERVATION OF COMMON STOCK;

PURCHASE OF WARRANTS

Section 6.1    Reservation of Authorized Common Stock.

(a)    The Company will at all times reserve and keep available, from its
authorized and unissued Common Stock solely for issuance and delivery upon the
exercise of the Warrants and free of preemptive rights, such number of shares of
Class A Common Stock and Class B Common Stock and other securities, cash or
property as from time to time shall be issuable upon the exercise in full of all
outstanding Warrants. The Company further covenants that it shall, from time to
time, take all steps necessary to increase the authorized number of shares of
its Class A Common Stock or Class B Common Stock if at any time the authorized
number of shares of Class A Common Stock or Class B Common Stock remaining
unissued would otherwise be insufficient to allow delivery of all the shares of
Common Stock then deliverable upon the exercise in full of all outstanding
Warrants in the form of shares of Class A Common Stock or Class B Common Stock,
as applicable. The Company covenants that all shares of Common Stock issuable
upon exercise of the Warrants will, upon issuance, be duly and validly issued,
fully paid and nonassessable and will be free from all taxes, liens and charges
in respect of the issue thereof (other than taxes in respect of any transfer
occurring contemporaneously or otherwise specified herein). The Company shall
take all such actions as may be necessary to ensure that all such shares of
Common Stock issued pursuant to this Agreement may be so issued without
violation of any applicable Law or governmental regulation (except for official
notice of issuance which shall be immediately delivered by the Company upon each
such issuance). The Company covenants that, unless in the Company’s sole
discretion the shares of Common Stock are not certificated, stock certificates
issued to evidence any shares of Common Stock issued upon exercise of Warrants
will comply with the Delaware General Corporation Law and any other applicable
Law.

 

27



--------------------------------------------------------------------------------

(b)    The Company will at all times reserve and keep available, from its
authorized and unissued Common Stock solely for issuance and delivery upon the
conversion of the shares of Class B Common Stock referred to below, and free of
preemptive rights, such number of shares of Class A Common Stock and other
securities, cash or property as from time to time shall be issuable upon the
conversion in full of all shares of Class B Common Stock issued or issuable upon
the exercise of Warrants. The Company further covenants that it shall, from time
to time, take all steps necessary to increase the authorized number of shares of
its Class A Common Stock if at any time the authorized number of shares of
Class A Common Stock remaining unissued would otherwise be insufficient to allow
delivery of all the shares of Class A Common Stock then deliverable upon the
conversion in full of all shares of Class B Common Stock referred to above that
are outstanding or issuable upon the exercise of all outstanding Warrants. The
Company covenants that all shares of Class A Common Stock issuable upon
conversion of the shares of Class B Common Stock referred to above will, upon
issuance, be duly and validly issued, fully paid and nonassessable and will be
free from all taxes, liens and charges in respect of the issue thereof (other
than taxes in respect of any transfer occurring contemporaneously or otherwise
specified herein). The Company shall take all such actions as may be necessary
to ensure that all such shares of Class A Common Stock may be so issued without
violation of any applicable law or governmental regulation or any requirements
of any domestic stock exchange upon which shares of Class A Common Stock may be
listed (except for official notice of issuance which shall be immediately
delivered by the Company upon each such issuance). The Company covenants that,
unless in the Company’s sole discretion the shares of Class A Common Stock are
not certificated, the stock certificates issued to evidence any shares of
Class A Common Stock issued upon conversion of shares of Class B Common Stock
referred to above will comply with the Delaware General Corporation Law and any
other applicable law.

Section 6.2    Stock Exchange Listing of Class A Common Stock.

So long as any Warrants remain outstanding, the Company will use commercially
reasonable efforts to take all necessary action to have the Class A Common
Stock, immediately upon their issuance upon exercise of the Warrants or upon
conversion of Class B Common Stock, (i) listed on a national securities exchange
or (ii) if the Class A Common Stock is not eligible for listing on any national
securities exchange, listed for quotation on the over-the-counter market as
reported in the “pink sheets” published by Pink OTC Markets, Inc.

Section 6.3    Purchase of Warrants by the Company.

The Company shall have the right to purchase or otherwise acquire Warrants at
such times, in such manner and for such consideration as it and the relevant
Holders of Warrants may deem appropriate. In the event the Company shall
purchase or otherwise acquire Warrants, the related Global Warrant Certificates
shall thereupon be delivered to the Warrant Agent for cancellation, and the
related Book-Entry Warrants shall be cancelled. Any Warrants purchased or
otherwise acquired by the Company shall not be outstanding for any purpose.

 

28



--------------------------------------------------------------------------------

ARTICLE VII

WARRANT HOLDERS NOT DEEMED STOCKHOLDERS

Section 7.1    No Stockholder Rights.

Nothing contained in this Agreement or in any of the Warrant Statements or
Global Warrant Certificates shall be construed as conferring upon the Holders
thereof the right to vote or to consent or to receive notice as stockholders in
respect of the meetings of stockholders for the election of directors of the
Company or any other matter, or any rights whatsoever as stockholders of the
Company. The Warrant Agent shall have no duty to monitor or enforce compliance
with this provision.

ARTICLE VIII

WARRANT AGENT

Section 8.1    Appointment and Acceptance of Agency.

The Company hereby appoints the Warrant Agent to act as agent for the Company in
respect of the Warrants upon the express terms, conditions and instructions set
forth in this Agreement (and no implied terms, conditions or instructions) and
the Warrant Agent hereby accepts the agency established by this Agreement and
agrees to perform the same on the terms and conditions herein set forth.

Section 8.2    Correctness of Statements; Distribution of Warrants.

The statements contained herein and in each Warrant Statement and Global Warrant
Certificate shall be deemed to be statements of the Company only, and the
Warrant Agent assumes no responsibility for the accuracy or correctness of any
of the same, nor shall the Warrant Agent be required to verify the same. The
Warrant Agent assumes no responsibility with respect to the distribution of the
Warrants except as herein otherwise provided.

Section 8.3    Use of Agents.

The Warrant Agent may execute and exercise any of the rights or powers hereby
vested in it or perform any duty hereunder either itself or by or through its
attorneys, accountants, agents or other experts, and the Warrant Agent will not
be answerable or accountable for any act, default, neglect or misconduct of any
such attorneys or agents or for any loss to the Company, the Registered Holders
or the Holders resulting from any such act, default, neglect or misconduct
absent gross negligence, willful misconduct or bad faith in the selection and
continued employment or engagement thereof (which gross negligence, willful
misconduct or bad faith must be determined in a final non-appealable judgment of
a court of competent jurisdiction).

Section 8.4    Proof of Actions Taken.

Whenever in the performance of its duties under this Agreement the Warrant Agent
shall deem it necessary or desirable that any fact or matter be proved or
established by the Company prior to taking, suffering or omitting to take any
action hereunder, such fact or matter (unless such evidence in respect thereof
be herein specifically prescribed) may be deemed to be conclusively proved and
established by a certificate signed by the Chairman of the Board,

 

29



--------------------------------------------------------------------------------

President, Chief Executive Officer, Chief Operating Officer, Chief Financial
Officer, any Senior Vice President or Executive Vice President, the Treasurer or
Secretary of the Company and delivered to the Warrant Agent; and such
certificate shall be full authorization to the Warrant Agent for any action
taken, suffered or omitted to be taken by it under the provisions of this
Agreement in reliance upon such certificate. In the event the Warrant Agent
reasonably believes any ambiguity or uncertainty exists hereunder or in any
notice, instruction, direction, request or other communication, paper or
document received by the Warrant Agent hereunder, or is uncertain of any action
to take hereunder, the Warrant Agent may, following prior written notice to the
Company, refrain from taking any action, and shall be fully protected and shall
not be liable in any way to the Company or any other person or entity for
refraining from taking such action, unless the Warrant Agent receives written
instructions signed by the Company which eliminate such ambiguity or uncertainty
to the reasonable satisfaction of the Warrant Agent.

Section 8.5    Compensation; Indemnity.

The Company agrees to pay the Warrant Agent reasonable compensation in
accordance with a fee schedule to be mutually agreed upon for all services
rendered by the Warrant Agent in the preparation, delivery, negotiation,
administration and execution of this Agreement and the exercise and performance
of its duties hereunder. The Company agrees to reimburse the Warrant Agent for
all expenses, taxes and governmental charges and other charges and disbursements
of any kind and nature actually and reasonably incurred by the Warrant Agent
(including reasonable fees and expenses of the Warrant Agent’s counsel and
agents) in the administration and execution of this Agreement and the exercise
and performance of its duties under this Agreement.

The Company also covenants and agrees to indemnify and to hold the Warrant Agent
harmless against any costs, expenses (including reasonable fees of its legal
counsel), losses, damages, liability, fine, penalty, claim, demand, settlement,
judgment (“Losses”) which may be paid, incurred or suffered by or to which it
may become subject, arising from or out of, directly or indirectly, any claims
or liability resulting from its actions as Warrant Agent pursuant hereto;
provided, that such covenant and agreement does not extend to, and the Warrant
Agent shall not be indemnified with respect to, such Losses incurred or suffered
by the Warrant Agent as a result of, or arising out of, the Warrant Agent’s
breach of the Agreement, gross negligence, bad faith, or willful misconduct
(each as determined in a final non-appealable judgment of a court of competent
jurisdiction). Notwithstanding anything in this Agreement to the contrary,
(i) any liability of the Warrant Agent under this Agreement will be limited to
the amount of fees paid by the Company to the Warrant Agent during the twenty
four (24) months immediately preceding the event for which recovery from the
Warrant Agent is being sought, and (ii) in no event shall the Warrant Agent be
liable for special, indirect, punitive, incidental or consequential loss or
damage of any kind whatsoever (including lost profits), even if the Warrant
Agent has been advised of the likelihood of such loss or damage and regardless
of the form of the action. The indemnity provided herein shall survive the
expiration of the Warrants and the termination of this Agreement.

Promptly after the receipt by the Warrant Agent of notice of any demand or claim
or the commencement of any action, suit, proceeding or investigation against the
Warrant Agent for which it wishes to seek indemnification from the Company under
this Section 8.5, the Warrant

 

30



--------------------------------------------------------------------------------

Agent shall promptly notify the Company thereof in writing. The Company shall be
entitled to participate at its own expense in the defense of any such claim or
proceeding, and, if it so elects at any time after receipt of such notice, it
may assume the defense of any suit brought to enforce any such claim or of any
other legal action or proceeding. The Company shall not be required to indemnify
the Warrant Agent for any amount paid or payable by the Warrant Agent in the
settlement or compromise of, or entry into any judgment with respect to, any
pending or threatened action or claim in respect of which indemnification or
contribution may be sought hereunder without the written consent of the Company,
which consent shall not be unreasonably withheld.

Section 8.6    Legal Proceedings.

The Warrant Agent shall be under no obligation to institute any action, suit or
legal proceeding or to take any other action likely to involve expense unless
the Company or one or more Holders shall furnish the Warrant Agent with
reasonable security and indemnity satisfactory to the Warrant Agent for any
costs and expenses which may be incurred, but this provision shall not affect
the power of the Warrant Agent to take such action as the Warrant Agent may
consider proper, whether with or without any such security or indemnity. All
rights of action under this Agreement or under any of the Warrants may be
enforced by the Warrant Agent without the possession of any of the Warrants or
the production thereof at any trial or other proceeding relative thereto, and
any such action, suit or proceeding instituted by the Warrant Agent shall be
brought in its name as Warrant Agent, and any recovery of judgment shall be for
the ratable benefit of the Holders, as their respective rights or interests may
appear, or the Company, as applicable.

Section 8.7    Other Transactions Involving the Company.

The Warrant Agent and any member, stockholder, director, officer or employee of
the Warrant Agent may buy, sell or deal in any of the Warrants or other
securities of the Company or become peculiarly interested in any transactions in
which the Company may be interested, or contract with or lend money to the
Company or otherwise act as fully and freely as though it were not Warrant Agent
under this Agreement or such director, officer or employee. Nothing herein shall
preclude the Warrant Agent from acting in any other capacity for the Company or
for any other legal entity including acting as transfer agent or as a lender to
the Company or an Affiliate thereof.

Section 8.8    Actions as Agent.

The Warrant Agent shall act hereunder solely as agent for the Company, and its
duties shall be determined solely by the express provisions of this Agreement.
No implied duties or obligations shall be read into this Agreement against the
Warrant Agent. The Warrant Agent shall not be liable for anything which it may
do or refrain from doing in connection with this Agreement except for its own
gross negligence, bad faith or willful misconduct (each as determined by a
final, non-appealable judgment of a court of competent jurisdiction).

 

31



--------------------------------------------------------------------------------

Section 8.9    Liability of Warrant Agent.

The Warrant Agent may conclusively rely upon and shall be protected by the
Company and shall not incur any liability or responsibility for or in respect of
any action taken, suffered or omitted to be taken by it in reliance on any
Warrant Statement or Global Warrant Certificate or other securities of the
Company, instrument of assignment or transfer, power of attorney, endorsement,
affidavit, letter, direction, statement, notice, resolution, waiver, consent,
order, certificate or other paper, document or instrument reasonably believed by
it to be genuine and to have been signed, executed, sent, presented and, where
necessary, verified or acknowledged, by the proper party or parties. The Warrant
Agent shall not be bound by any notice or demand, or any waiver, modification,
termination or revision of this Warrant Agreement or any of the terms hereof,
unless evidenced by a writing between and signed by, the Company and the Warrant
Agent. The Warrant Agent shall not be required to take instructions or
directions except those given in accordance with this Agreement.

Section 8.10    Validity of Agreement.

The Warrant Agent shall not be under any responsibility in respect of the
validity of this Agreement or the execution and delivery hereof (except the due
execution and delivery hereof by the Warrant Agent) or in respect of the
validity or execution of any Warrant (except its counter-signature thereof); nor
shall it be responsible for any breach by the Company of any covenant or
condition contained in this Agreement or in any Warrant Statement or Global
Warrant Certificate; nor shall the Warrant Agent by any act hereunder be deemed
to make any representation or warranty as to the authorization or reservation of
any underlying securities (or other equity interests) to be issued pursuant to
this Agreement or any Warrant, or as to whether any underlying securities (or
other equity interests) will, when issued, be validly issued, fully paid and
non-assessable, or as to the Exercise Price or the number or amount of
underlying securities or other securities or other property issuable upon
exercise of any Warrant; nor shall it be responsible to make or liable for any
adjustments required under any provision hereof, including but not limited to
Article IV hereof, or responsible for the manner, method or amount of any such
adjustment or the ascertaining of the existence of facts that would require any
such adjustment; nor shall it by act hereunder be deemed to make any
representation or warranty as to the authorization or reservation of any shares
of Common Stock to be issued pursuant to this Agreement or any Warrant or as to
whether any shares of Common Stock will, when issued, be valid and fully paid
and nonassessable.

Section 8.11    Acceptance of Instructions.

The Warrant Agent is hereby authorized and directed to accept instructions with
respect to the performance of its duties hereunder from the Chairman of the
Board, President, Chief Executive Officer, Chief Operating Officer, Chief
Financial Officer, any Senior Vice President or Executive Vice President or
Secretary of the Company, and to apply to such officers for advice or
instructions in connection with its duties, and shall not be liable for any
action taken or suffered by it in accordance with instructions of any such
officer or officers or for any delay in acting while waiting for those
instructions.

 

32



--------------------------------------------------------------------------------

Section 8.12    Right to Consult and Rely Upon Counsel.

Before the Warrant Agent acts or refrains from acting, it may at any time
consult with legal counsel (who may be legal counsel for the Company), and the
opinion or advice of such counsel shall be full and complete authorization and
protection to the Warrant Agent and the Warrant Agent shall incur no liability
or responsibility to the Company or to any Holder or Registered Holder for any
action taken, suffered or omitted by it in accordance with the opinion or advice
of such counsel.

Section 8.13    Right to Rely Upon Orders.

The Warrant Agent may rely conclusively and shall be protected in acting upon
any order, judgment, instruction, notice, demand, certificate, statement,
instrument, report or other paper or document (not only as to its due execution
and the validity and effectiveness of its provisions, but also as to the truth
and acceptability and of information therein contained) which is believed by the
Warrant Agent, to be genuine and to be signed or presented by the proper person
or persons as set forth in Section 8.11.

Section 8.14    No Additional Duties.

The Warrant Agent shall have no duties, responsibilities or obligations as the
Warrant Agent except those which are expressly set forth herein, and in any
modification or amendment hereof to which the Warrant Agent has consented in
writing, and no duties, responsibilities or obligations shall be implied or
inferred. Without limiting the foregoing, unless otherwise expressly provided in
this Agreement, the Warrant Agent shall not be subject to, nor be required to
comply with, or determine if any person or entity has complied with, any other
agreement between or among the parties hereto, even though references thereto
may be made in this Agreement, or to comply with any notice, instruction,
direction, request or other communication, paper or document other than as
expressly set forth in this Agreement.

Section 8.15    No Responsibility for Company’s Breach.

The Warrant Agent shall not be responsible for any failure of the Company to
comply with any of the covenants contained in this Agreement (including, without
limitation, any adjustment of the Exercise Price pursuant to Article IV hereof,
the authorization or reservation of shares of Common Stock pursuant to
Section 6.1 hereof, and the due execution and delivery by the Company of this
Agreement or any Global Warrant Certificate) or in the Global Warrant
Certificates to be complied with by the Company.

Section 8.16    No Duty to Ensure Securities Laws Compliance.

The Warrant Agent will not be under any duty or responsibility to insure
compliance with any applicable federal or state securities laws in connection
with the issuance, transfer or exchange of Global Warrant Certificates.

Section 8.17    No Liability for Force Majeure Events.

The Warrant Agent shall not incur any liability for not performing any act,
duty, obligation or responsibility by reason of any occurrence beyond the
control of the Warrant Agent (including, without limitation, any act or
provision of the present or future Law or regulation or Governmental Authority,
any act of God, war, civil disorder or failure of any means of communication).

 

33



--------------------------------------------------------------------------------

Section 8.18    No Duty to Make Adjustments.

The Warrant Agent shall not at any time be under any duty or responsibility to
any Holder or Registered Holder to make or cause to be made any adjustment of
the Exercise Price or number of the shares of Common Stock or other securities
or property deliverable as provided in this Agreement, or to determine whether
any facts exist which may require any of such adjustments, or with respect to
the nature or extent of any such adjustments, when made, or with respect to the
method employed in making the same. The Warrant Agent shall not be accountable
with respect to the validity or value or the kind or amount of any shares of
Common Stock or of any securities or property which may at any time be issued or
delivered upon the exercise of any Warrant or with respect to whether any such
shares of Common Stock or other securities will when issued be validly issued
and fully paid and nonassessable, and makes no representation with respect
thereto. The Warrant Agent shall not be accountable to confirm or verify the
accuracy or necessity of any calculation.

Section 8.19    Additional Assurances.

The Company agrees to perform, execute and acknowledge and deliver or cause to
be performed, executed, acknowledged and delivered all such further and other
acts, instruments, and assurances as may reasonably be required by the Warrant
Agent for the carrying out or performing of the provisions of this Agreement.

Section 8.20    Survival.

All rights and obligations contained in this Article VIII shall survive the
termination of this Agreement and the resignation, replacement or removal of the
Warrant Agent.

Section 8.21    Change of Warrant Agent.

If the Warrant Agent shall resign and shall be discharged from its duties
hereunder (such resignation to become effective not earlier than thirty
(30) days after the giving of written notice thereof to the Company and, in the
event the Warrant Agent is not the transfer agent, to the transfer agent of the
Common Stock) or shall become incapable of acting as Warrant Agent or if the
Board shall by resolution remove the Warrant Agent (such removal to become
effective not earlier than thirty (30) days after the filing of a certified copy
of such resolution with the Warrant Agent and the giving by the Company of
written notice of such removal to the Registered Holders), the Company shall
appoint a successor to the Warrant Agent. If the Company shall fail to make such
appointment within a period of thirty (30) days after such removal or after it
has been so notified in writing of such resignation or incapacity by the Warrant
Agent or by a Registered Holder (in the case of incapacity), then any Registered
Holder may apply to any court of competent jurisdiction for the appointment of a
successor to the Warrant Agent. Pending appointment of a successor to the
Warrant Agent, either by the Company or by such a court, the duties of the
Warrant Agent shall be carried out by the

 

34



--------------------------------------------------------------------------------

Company. Any successor Warrant Agent, whether appointed by the Company or by
such a court, shall be a Person, in good standing, incorporated under the Laws
of any state or of the United States of America. As soon as practicable after
appointment of the successor Warrant Agent, the Company shall cause written
notice of the change in the Warrant Agent to be given to each of the Registered
Holders at such Registered Holder’s address appearing on the Warrant Register
and shall be given to each Holder of a beneficial interest in a Global Warrant
Certificate at such Holder’s address as provided by the Depositary; provided,
that the Company may, at its discretion, alternatively send such notice to the
Holders of beneficial interests of a Global Warrant Certificate through the
Depositary’s communication system. After appointment, the successor Warrant
Agent shall be vested with the same powers, rights, duties and responsibilities
as if it had been originally named as Warrant Agent without further act or deed.
The former Warrant Agent shall deliver and transfer to the successor Warrant
Agent all books and records of the Company and any property then in its
possession or control which were acquired or obtained by such former Warrant
Agent in connection with its services as Warrant Agent hereunder and execute and
deliver, at the expense of the Company, any further assurance, conveyance, act
or deed necessary for the purpose of cessation of its responsibilities hereunder
or the performance by the successor Warrant Agent hereunder, but such former
Warrant Agent shall not be required to make any additional expenditure or assume
any additional liability in connection with the foregoing. Failure to give any
notice provided for in this Section 8.21 or any defect therein, shall not affect
the legality or validity of the removal of the Warrant Agent or the appointment
of a successor Warrant Agent, as the case may be.

Section 8.22    Successor Warrant Agent.

Any Person into which the Warrant Agent may be merged or with which it may be
consolidated, or any Person resulting from any merger or consolidation to which
the Warrant Agent shall be a party, shall be the successor Warrant Agent under
this Agreement without any further act; provided, however, that such Person
would be eligible for appointment as a successor to the Warrant Agent under the
provisions of Section 8.21. Any such successor Warrant Agent shall promptly
cause notice of its succession as Warrant Agent to be mailed to the Company and
the Registered Holders, at such Warrant Agent’s sole expense. If at the time
such successor to the Warrant Agent shall succeed under this Agreement, any of
the Global Warrant Certificates shall have been countersigned but not delivered,
any such successor to the Warrant Agent may adopt the countersignature of the
original Warrant Agent; and if at that time any of the Global Warrant
Certificates shall not have been countersigned, any successor to the Warrant
Agent may countersign such Global Warrant Certificates either in the name of the
predecessor Warrant Agent or in the name of the successor Warrant Agent; and in
all such cases such Global Warrant Certificates shall have the full force
provided in the Global Warrant Certificates and in this Agreement.

Section 8.23    Expenses.

All expenses incident to the Company’s performance of or compliance with this
Agreement will be borne by the Company, including, without limitation: (i) all
expenses of printing Global Warrant Certificates; (ii) messenger and delivery
services and telephone calls; (iii) all fees and disbursements of counsel for
the Company; (iv) all fees and disbursements of

 

35



--------------------------------------------------------------------------------

independent certified public accountants or knowledgeable experts selected by
the Company; and (v) the Company’s internal expenses (including, without
limitation, all salaries and expenses of their officers and employees performing
legal or accounting duties).

Section 8.24    Other.

No provision of this Agreement shall require the Warrant Agent to expend or risk
its own funds or otherwise incur any financial liability in the performance of
any of its duties hereunder or in the exercise of its rights if it believes
there shall be reasonable grounds for believing that repayment of such funds or
adequate indemnification against such risk or liability is not reasonably
assured to it.

ARTICLE IX

MISCELLANEOUS

Section 9.1    Money Deposited with the Warrant Agent.

The Warrant Agent shall not be required to pay interest on any moneys deposited
pursuant to the provisions of this Agreement, except such as it shall agree in
writing with the Company to pay thereon. Any moneys, securities or other
property which at any time shall be deposited by the Company or on its behalf
with the Warrant Agent pursuant to this Agreement shall be and are hereby
assigned, transferred and set over to the Warrant Agent in trust for the purpose
for which such moneys, securities or other property shall have been deposited;
but such moneys, securities or other property need not be segregated from other
funds, securities or other property except to the extent required by Law.

Section 9.2    Payment of Taxes.

The Company shall pay any and all taxes (other than income taxes) that may be
payable in respect of the issue or delivery of shares of Common Stock on
exercise of Warrants pursuant hereto. The Company shall not be required,
however, to pay any tax or other charge imposed in respect of any transfer
involved in the issue and delivery of any certificates for shares of Common
Stock or payment of cash or other property to any Recipient other than the
Holder of the Warrant surrendered upon the exercise of a Warrant, and in case of
such transfer or payment, the Warrant Agent and the Company shall not be
required to issue or deliver any certificate or pay any cash until (a) such tax
or charge has been paid or an amount sufficient for the payment thereof has been
delivered to the Warrant Agent or the Company or (b) it has been established to
the Company’s and the Warrant Agent’s satisfaction that any such tax or other
charge that is or may become due has been paid. The Warrant Agent shall have no
duty or obligation to take any action under any Section of this Agreement which
requires the payment by a Holder or a Registered Holder of applicable taxes or
charges unless and until the Warrant Agent is satisfied that all such taxes
and/or charges have been paid

 

36



--------------------------------------------------------------------------------

Section 9.3    Notices.

(a)    Any notice, request, demand or report (each, a “Communication”) required
or permitted to be given or made by this Agreement shall be in writing.

(b)    Any Communication authorized by this Agreement to be given or made by the
Warrant Agent, by any Registered Holder or by any Holder to or on the Company
shall be sufficiently given or made when sent if by registered or certified
overnight mail or by a nationally recognized overnight delivery service for next
day delivery, or by facsimile or electronic mail (with confirmation of delivery
or read receipt, respectively), addressed (until another address is filed by the
Company with the Warrant Agent) as follows:

Cumulus Media Inc.

3280 Peachtree Road, NW Suite 2300,

Atlanta, Georgia 30305

Telephone: 404-260-6677

Facsimile: 404-260-6877

Attention: Richard S. Denning

With a copy to:

Mark L. Hanson, Esq.

Jones Day

1420 Peachtree Street, N.E., Suite 800

Atlanta, Georgia 30309

Telephone: 404-521-3939

Facsimile: 404-581-8330

(c)    Any Communication authorized by this Agreement to be given or made by the
Company, by any Registered Holder or by any Holder to or on the Warrant Agent
shall be sufficiently given or made when sent if by registered or certified
overnight mail or by a nationally recognized overnight delivery service for next
day delivery and shall be deemed given upon receipt, or by facsimile or
electronic mail (with confirmation of delivery or read receipt), addressed
(until another address is filed by the Warrant Agent with the Company) as
follows:

Computershare Inc.

Computershare Trust Company, N.A.

480 Washington Blvd

Jersey City, New Jersey, 07310

Telephone: 201-680-3794

Facsimile: 201-680-4665

Attention: Ed Eismont

Email: ed.eismont@computershare.com

(d)    Any Communication authorized by this Agreement to be given or made by the
Company or the Warrant Agent to any Holder or Registered Holder shall be
sufficiently given or made if sent by first class mail, postage prepaid,
registered or certified overnight mail, or by a nationally recognized overnight
delivery service for next day delivery and shall be deemed given upon receipt,
or by facsimile or electronic mail, addressed to such Holder or Registered
Holder at the address of such Holder or Registered Holder as shown on the

 

37



--------------------------------------------------------------------------------

Warrant Register or at such Holder’s address as provided by the Depositary, as
applicable; provided that at the Company’s discretion, such notice may be sent
to the Holders of beneficial interests of a Global Warrant Certificate through
the Depositary’s communication system. The Company shall deliver a copy of any
notice or demand it delivers to any Holder or Registered Holder to the Warrant
Agent, and the Warrant Agent shall deliver a copy of any notice or demand it
delivers to any Holder or Registered Holder to the Company.

Section 9.4    Waiver of Jury Trial.

(a)    Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES THAT ANY DISPUTE THAT MAY
ARISE OUT OF OR RELATING TO THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND
DIFFICULT ISSUES, AND THEREFORE SUCH PARTY HEREBY EXPRESSLY WAIVES ITS RIGHT TO
JURY TRIAL OF ANY DISPUTE BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY
OTHER AGREEMENTS RELATING HERETO OR ANY DEALINGS AMONG THEM RELATING TO THE
TRANSACTIONS CONTEMPLATED HEREBY. THE SCOPE OF THIS WAIVER IS INTENDED TO
ENCOMPASS ANY AND ALL ACTIONS, SUITS AND PROCEEDINGS THAT RELATE TO THE SUBJECT
MATTER OF THE TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.
EACH PARTY REPRESENTS THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT
IN THE EVENT OF ANY ACTION, SUIT OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING
WAIVER, (II) SUCH PARTY UNDERSTANDS AND WITH THE ADVICE OF COUNSEL HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (III) SUCH PARTY MAKES THIS WAIVER
VOLUNTARILY, AND (IV) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND REPRESENTATIONS IN THIS SECTION
9.4.

Section 9.5    Governing Law.

This Agreement and each Warrant Statement and Global Warrant Certificate issued
hereunder shall be deemed to be a contract made under the Laws of the State of
New York applicable to contracts made and to be performed therein and for all
purposes shall be construed in accordance with the Laws of such State without
giving effect to conflict of law principles.

Section 9.6    Binding Effect.

This Agreement shall be binding upon and inure to the benefit of the Company and
the Warrant Agent and their respective successors and assigns, and the Holders
and Registered Holders from time to time of the Warrants. Subject to
Section 3.3(e), nothing in this Agreement is intended or shall be construed to
confer upon any Person, other than the Company, the Warrant Agent, Holders and
Registered Holders, any right, remedy or claim under or by reason of this
Agreement or any part hereof.

 

38



--------------------------------------------------------------------------------

Section 9.7    Counterparts.

This Agreement may be executed manually or by facsimile in any number of
counterparts, each of which shall be deemed an original, but all of which
together constitute one and the same instrument.

Section 9.8    Amendments.

(a)    The Warrant Agent may, without the consent or concurrence of the Holders
or Registered Holders, unless required pursuant to the terms of Section 9.8(b),
enter into one or more supplemental agreements or amendments with the Company
for the purpose of (i) evidencing the rights of the Holders or Registered
Holders upon a Change of Control, transfer, reclassification, liquidation or
dissolution under Section 4.1(d), (ii) making any changes or corrections in this
Agreement that are required to cure any ambiguity, or to correct or supplement
any provision contained herein that may be defective or inconsistent with any
other provision herein or any clerical omission or mistake or manifest error
herein contained and, in each case, as shall not materially and adversely affect
the interests or rights of the Holders or Registered Holders, (iii) making such
other provisions in regard to matters or questions arising under this Agreement
as shall not materially and adversely affect the interests or rights of the
Holders or Registered Holders or be inconsistent with this Agreement or any
supplemental agreement or amendment or (iv) adding further covenants and
agreements of the Company in this Agreement or surrendering any rights or power
reserved to or conferred upon the Company in this Agreement.

(b)    With the written consent of the Holders evidencing at least a majority in
number of the Warrants at the time outstanding (excluding Warrants held by the
Company or any of its Affiliates), the Company and the Warrant Agent may at any
time and from time to time by supplemental agreement or amendment add any
provisions to or change in any manner or eliminate any of the provisions of this
Agreement or of any supplemental agreement or modify in any manner the rights
and obligations of the Holders and the Company; provided, that any amendment or
modification of, or waiver of rights under, this Agreement that (i) amends
this Section 9.8, (ii) adversely affects a Holder or Registered Holder’s right
to exercise its Warrants, (iii) amends or modifies the Exercise Price,
(iv) changes the Expiration Date to a date that is earlier than the Expiration
Date or (v) impairs the right of any Holder or Registered Holder to receive any
distribution or a security as set forth in this Agreement, shall require the
consent of each Holder and Registered Holder so affected. 

(c)    Upon the delivery of a certificate from an appropriate officer of the
Company which states that a proposed supplement or amendment is in compliance
with the terms of this Section 9.8, the Warrant Agent shall execute such
supplement or amendment. Notwithstanding anything in this Agreement to the
contrary, the Warrant Agent shall not be required to execute any supplement or
amendment to this Agreement that it has determined would adversely affect its
own rights, duties, obligations or immunities under this Agreement. No
supplement or amendment to this Agreement shall be effective unless duly
executed by the Warrant Agent.

 

39



--------------------------------------------------------------------------------

Section 9.9    Waivers.

The Company may take any action herein prohibited, or omit to perform any act
herein required to be performed by it, only if (i) the Company has obtained the
written consent of Holders evidencing a majority of the then outstanding
Warrants and (ii) any consent required pursuant to Section 9.8 has been
obtained.

Section 9.10    Inspection.

The Warrant Agent shall cause a copy of this Agreement to be available at all
reasonable times at the office of the Warrant Agent designated for such purposes
for inspection by any Holder or Registered Holder. The Warrant Agent may require
such Holder or Registered Holder to submit its Warrant Statement, Global Warrant
Certificate or evidence of a beneficial interest in a Global Warrant Certificate
for inspection by the Warrant Agent.

Section 9.11    Headings.

The descriptive headings of the several Sections of this Agreement are inserted
for convenience and shall not control or affect the meaning or construction of
any of the provisions hereof.

Section 9.12    Construction.

This Agreement has been freely and fairly negotiated among the parties. If an
ambiguity or question of intent or interpretation arises, this Agreement will be
construed as if drafted jointly by the parties, the Registered Holders and the
Holders and no presumption or burden of proof will arise favoring or disfavoring
any party because of the authorship of any provision of this Agreement.

Section 9.13    Severability.

In the event that any one or more of the provisions, paragraphs, words, clauses,
phrases or sentences contained herein, or the application thereof in any
circumstances, is held invalid, illegal or unenforceable in any respect for any
reason, the validity, legality and enforceability of any such provision,
paragraph, word, clause, phrase or sentence in every other respect and of the
other remaining provisions, paragraphs, words, clauses, phrases or sentences
hereof shall not be in any way impaired, it being intended that all rights,
powers and privileges of the parties hereto shall be enforceable to the fullest
extent permitted by Law; provided, that this Section 9.13 shall not cause this
Agreement or the Warrants to differ materially from the intent of the parties as
herein expressed; provided, however, that if such excluded or added provision
shall materially affect the rights, immunities, duties or obligations of the
Warrant Agent, the Warrant Agent shall be entitled to resign immediately, so
long as the Warrant Agent reasonably cooperates with the Company’s reasonable
request for purposes of the transition to a successor Warrant Agent; provided,
that, the Warrant Agent shall not be required to make any additional expenditure
or assume any additional liability in connection with the foregoing.

 

40



--------------------------------------------------------------------------------

Section 9.14    Entire Agreement.

This Agreement and the Warrants set forth the entire agreement of the parties
hereto as to the subject matter hereof and supersede all previous agreements
among all or some of the parties hereto with respect thereto, whether written,
oral or otherwise. In the event of any conflict, discrepancy, or ambiguity
between the terms and conditions contained in this Agreement and any schedules
or attachments hereto, the terms and conditions contained in this Agreement
shall take precedence.

Section 9.15    Force Majeure.

In no event shall the Warrant Agent be responsible or liable for any failure or
delay in the performance of its obligations under this Agreement arising out of
or caused by, directly or indirectly, forces beyond its reasonable control,
including, without limitation, strikes, work stoppages, accidents, acts of war
or terrorism, civil or military disturbances, nuclear or natural catastrophes or
acts of God, and interruptions, loss or malfunctions of utilities,
communications or computer (software or hardware) services.

Section 9.16    Original Issuance as Class B Common Stock.

Notwithstanding any other provision of this Agreement or the Warrants to the
contrary, prior to the issuance of any shares of Class A Common Stock upon the
exercise of Warrants or upon the Exchange, an equal number of shares of Class B
Common Stock are first deemed to have been issued and then automatically
converted into Class A Common Stock in accordance with Section 5(e) of the
Certificate of Incorporation.    

[SIGNATURE PAGE FOLLOWS.]

 

41



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed,
as of the day and year first above written.

 

CUMULUS MEDIA INC. By:  

/s/ Richard S. Denning

Name:   Richard S. Denning Title:   Senior Vice President, Secretary and General
Counsel Computershare Inc. By:  

/s/ Collin Ekeogu

Name:   Collin Ekeogu Title:   Manager, Corporate Actions Computershare Trust
Company, N.A., (together with Computershare Inc., as Warrant Agent) By:  

/s/ Collin Ekeogu

Name:   Collin Ekeogu Title:   Manager, Corporate Actions

[Signature Page to Warrant Agreement]



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF WARRANT STATEMENT

 

CUMULUS MEDIA INC.    DRS Warrant Distribution Statement    CUSIP Number   
Account Number/Account Key              Ticker Symbol    Investor ID          
   Issuance Date    Distribution

[                    ]

[                    ]

[                    ]

[                    ]

 

Cumulus Media Inc. [Series 1/Series 2] Warrants Issued To You In Book-Entry Form
[                    ]

PLEASE RETAIN THIS STATEMENT FOR YOUR RECORDS

These [Series 1/Series 2] Warrants are maintained for you under the Direct
Registration System, which means they are held for you in an electronic,
book-entry account maintained by Computershare Inc. Please retain this statement
for your permanent record.

 

Questions? Contact Computershare Inc.  

To access your account, use your Investor ID Number that is located in the box
above on the top right hand corner of this statement. You can contact
Computershare Inc. in one of the following ways:

 

By Internet: Visit www.computershare.com for access to your account. You will be
able to certify your Taxpayer Identification Number/Social Security Number,
change your address or sell warrants.     By Phone:       By Mail: Toll Free
Number    (800) 568-3476    Cumulus Media Inc. Outside the U.S. (Collect)   
(781) 575-3129    c/o Computershare Hearing Impaired    (800) 490-1493    PO Box
505000 Representatives are available 8:30 a.m. to 6:00 p.m. Eastern Time
weekdays    Louisville, KY 40233-5000       

[Request for Taxpayer Identification and Certification

Our records indicate that we do not have a certified Taxpayer Identification
Number (“TIN”) on file. Without a certified TIN, we may be required by law to
withhold [●]% from any future payments and any sale transaction that you
request. Logon to [●] to certify your TIN or contact us by phone to request a
Substitute Form W-9.]

 

Exhibit A-1 Page 1



--------------------------------------------------------------------------------

SEE REVERSE SIDE FOR IMPORTANT INFORMATION

This statement is your record that the Cumulus Media Inc. [Series 1/Series 2]
Warrants have been credited to your account on the books of Cumulus Media Inc.
maintained by [●], under the Direct Registration System. Please verify all
information on the reverse side of this statement. This statement is neither a
negotiable instrument nor a security, and delivery of this statement does not
itself confer any rights on the recipient. Nevertheless, it should be kept with
your important documents as a record of your ownership of these securities.

Transfer ownership of your book-entry warrants at any time by submitting the
appropriate warrant transfer documents to [●]. Visit [●]’s Investor
ServiceDirect online at [●] or call [●] to obtain transfer documents.

[Transfer of your book-entry warrants to your broker can be accomplished in one
of two ways:

(1)    The fastest and easiest way is to provide your broker with your Account
Key at [●], your Taxpayer Identification Number (TIN) and your account
registration information, and request that your broker initiate an electronic
transfer of your warrants, or

(2)    Obtain a “Broker-Dealer Authorization Form” by visiting [●] or by calling
[●].]

The Warrant Agreement, dated June [●], 2018 (the “Warrant Agreement”), among
Cumulus Media Inc. (the “Company”) and Computershare Inc. and Computershare
Trust Company, N.A, together, as Warrant Agent (the “Warrant Agent”), is
incorporated by reference into and made a part of this statement, and this
statement is qualified in its entirety by reference to the Warrant Agreement. A
copy of the Warrant Agreement may be inspected at the Warrant Agent’s office at
[●]. All capitalized terms used but not defined herein shall have the meanings
assigned to them in the Warrant Agreement.

Subject to the provisions of the Warrant Agreement, [Series 1]/[Series 2]
Book-Entry Warrants may be exercised to purchase Common Stock (subject to
adjustment as provided in Section 4.1 of the Warrant Agreement, the “Warrant
Shares”) from the Company from the Effective Date through 5:00 p.m. New York
City time on June 4, 2038 (the “Expiration Date”), at an exercise price of
$0.0000001 per whole share (the “Exercise Price”) multiplied by the number of
Warrant Shares set forth above (the “Exercise Amount”). At the election of a
Term Loan Holder on its Exercise Form or Election Form, as applicable, Common
Stock issued upon exercise or exchange of the Warrants shall be issued in the
form of Restricted Stock. In addition, a Holder may elect on its Exercise Form
(i) to receive Class B Common Stock by checking the Class B Common Stock Only
Election box, (ii) to receive up to 4.99% of the outstanding Class A Common
Stock and [receive Series 1 Warrants in exchange for its remaining Series 2
Warrants]/[retain its Series 1 Warrants] if the exercising Holder has elected
the Class A Common Stock and Warrant Election, and (iii) solely with respect to
Term Loan Holders, receive any Common Stock issuable to it as Restricted Stock.
The number of shares of Common Stock purchasable upon exercise of the Warrants
is subject to adjustment upon the occurrence of certain events as set forth in
the Warrant Agreement. Subject to the terms and conditions set forth in the
Warrant Agreement, each Holder of a Book-Entry Warrant may exercise such
Book-Entry Warrant, in whole or from time to time in part, by: (1) providing a
properly completed and duly executed (a) exercise form for the election to
exercise such Book-Entry Warrants (the “Exercise Form”) and (b) written
certification as set forth in the Warrant Agreement for the purpose of enabling
the Company to determine (i) a Holder’s potential level of direct and

 

Exhibit A-1 Page 2



--------------------------------------------------------------------------------

indirect voting and equity interests in accordance with 47 U.S.C. § 310(b) of
the Act, as interpreted and applied by the FCC in the FCC Rules; and
(ii) whether the holding of more than 4.99% of the outstanding Class A Common
Stock by such certifying party would result in a violation of the FCC Rules (the
“Ownership Certification”) to the Warrant Agent in accordance with the
instructions below, no later than 5:00 p.m., New York City time, on the
Expiration Date, and (2) paying the applicable Exercise Amount to the Warrant
Agent. Following submission of the forms described in the preceding sentence,
the Company will review your forms to determine the maximum number of Warrants
you are able to exercise, if any, pursuant to the certain restrictions on
exercise of the Warrants and ownership of the Common Stock described in the
Warrant Agreement and the Certificate of Incorporation, as each may be amended
from time to time. Following this review and written instruction from the
Company, the Warrant Agent shall deliver or cause to be delivered to you Class A
Common Stock, Class B Common Stock and/or Series 1 Warrants, in such amounts as
the Company determines, in its sole and absolute discretion, are in accordance
with the terms set forth in the Warrant Agreement.

The Company shall not be required to issue any fraction of a share of its
capital stock in connection with the exercise of Warrants. All shares of capital
stock issuable upon conversion of more than one Warrant by a holder thereof
shall be aggregated for purposes of determining whether the conversion would
result in the issuance of any fractional share. If, after the aforementioned
aggregation, the conversion would result in the issuance of any fractional
share, the Company may, in lieu of issuing any fractional share, (i) pay the
holder of such Warrant an amount in cash equal to the then fair market value per
share of the Common Stock, as determined by the Board of Directors, multiplied
by such fraction (computed to the nearest whole cent) or (ii) round such
fraction of a share to the nearest whole number of shares. For the avoidance of
doubt, 0.5 of a share shall be rounded to one (1) share.

THE WARRANTS REPRESENTED BY THIS STATEMENT ARE SUBJECT TO CERTAIN RESTRICTIONS
ON EXERCISE, TRANSFER, SALE, ASSIGNMENT, PLEDGE, ENCUMBRANCE OR OTHER SIMILAR
TRANSFER AS SET FORTH IN THE WARRANT AGREEMENT AMONG THE COMPANY AND THE WARRANT
AGENT (ON BEHALF OF THE ORIGINAL HOLDERS OF THE WARRANT SHARES) (THE “WARRANT
AGREEMENT”). DURING THE EXCHANGE PERIOD, THE WARRANTS (AND ANY BENEFICIAL
INTERESTS THEREIN) MAY NOT BE TRANSFERRED (AS DEFINED IN THE WARRANT AGREEMENT)
AND THE WARRANTS MAY NOT BE EXERCISED. COPIES OF THE WARRANT AGREEMENT MAY BE
OBTAINED AT THE PRINCIPAL OFFICE OF THE COMPANY.

 

Exhibit A-1 Page 3



--------------------------------------------------------------------------------

[FORM OF ASSIGNMENT]

FOR VALUE RECEIVED, the undersigned registered holder of the Book-Entry Warrant
hereby sells, assigns and transfers unto the Assignee(s) named below (including
the undersigned with respect to any Warrants constituting a part of the Warrants
evidenced by the Warrant Statement not being assigned hereby) all of the rights
of the undersigned under the Book-Entry Warrant, with respect to the whole
number of [Series 1/Series 2] Warrants set forth below:

 

 

Name(s) of Assignee(s):

 

 

Address:

 

 

No. of [Series 1/Series 2] Warrants:

Please insert social security or other identifying number of assignee(s):

 

 

and does hereby irrevocably constitute and appoint
                                         
                                         
                                                 

the undersigned’s attorney to make such transfer on the books of
                                         
                                                                    

maintained for such purposes, with full power of substitution in the premises.

 

 

Dated

 

 

(Signature of Owner)

 

 

(Street Address)

 

 

(City) (State) (Zip Code)

 

 

Signature Guaranteed By1

 

 

1  The Holder’s signature must be guaranteed by a participant in a Medallion
Signature Guarantee Program at a guarantee level acceptable to the Company’s
transfer agent.

 

Exhibit A-1 Page 4



--------------------------------------------------------------------------------

EXHIBIT A-2

FORM OF FACE OF GLOBAL WARRANT CERTIFICATE

CUMULUS MEDIA INC.

No. 1

Cusip Number: 231082 132

Zero Warrants

WARRANTS TO PURCHASE CLASS A COMMON STOCK OR CLASS B COMMON STOCK

VOID AFTER 5:00 P.M., NEW YORK CITY TIME, ON JUNE 4, 2038

This Global Warrant Certificate is held by The Depository Trust Company (the
“Depositary”) or its nominee in custody for the benefit of the beneficial owners
hereof, and is not transferable to any Person under any circumstances except
that (i) this Global Warrant Certificate may be exchanged in whole but not in
part pursuant to Section 2.4 of the Warrant Agreement dated as of June 4, 2018,
by and between the Company and the Warrant Agent (the “Warrant Agreement”), (ii)
this Global Warrant Certificate may be delivered to the Warrant Agent for
cancellation pursuant to Section 2.4 of the Warrant Agreement and (iii) this
Global Warrant Certificate may be transferred to a successor Depositary with the
prior written consent of the Company.

Unless this Global Warrant Certificate is presented by an authorized
representative of the Depositary to the Company or the Warrant Agent for
registration of transfer, exchange or payment and any certificate issued is
registered in the name of Cede & Co., or such other entity as is requested by an
authorized representative of the Depositary (and any payment hereon is made to
Cede & Co. or to such other entity as is requested by an authorized
representative of the Depositary), any transfer, pledge or other use hereof for
value or otherwise by or to any Person is wrongful because the registered owner
hereof, Cede & Co., has an interest herein.

Transfers of this Global Warrant Certificate shall be limited to transfers in
whole, but not in part, to nominees of the Depositary or to a successor thereof
or such successor’s nominee, and transfers of portions of this Global Warrant
Certificate shall be limited to transfers made in accordance with the
restrictions set forth in the Warrant Agreement.

No registration or transfer of the securities issuable pursuant to the Warrant
will be recorded on the books of the Company until the provisions set forth in
the Warrant Agreement have been complied with.

In the event of any conflict or inconsistency between this Global Warrant
Certificate and the Warrant Agreement, the Warrant Agreement shall control.

THIS WARRANT HAS BEEN, AND THE COMMON STOCK WHICH MAY BE PURCHASED PURSUANT TO
THE EXERCISE OF THIS WARRANT (THE “WARRANT SHARES,” AND TOGETHER WITH THIS
WARRANT, THE “SECURITIES”) WILL BE,

 

Exhibit A-2 Page 1



--------------------------------------------------------------------------------

ISSUED PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SECTION 1145 OF THE
BANKRUPTCY REFORM ACT OF 1978, AS AMENDED (THE “BANKRUPTCY CODE”). THE
SECURITIES MAY BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED WITHOUT
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), PROVIDED THAT THE HOLDER IS NOT DEEMED TO BE AN UNDERWRITER AS SUCH TERM
IS DEFINED IN SECTION 1145(b) OF THE BANKRUPTCY CODE. IF THE HOLDER IS DEEMED TO
BE AN UNDERWRITER AS SUCH TERM IS DEFINED IN SECTION 1145(b) OF THE BANKRUPTCY
CODE, THEN THE SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED UNLESS (1) THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAW OR (2) THE COMPANY IS IN
RECEIPT OF AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY AND ITS COUNSEL
THAT SUCH DISPOSITION IS EXEMPT FROM THE REGISTRATION AND PROSPECTUS DELIVERY
REQUIREMENTS OF THE SECURITIES ACT AND OF ANY APPLICABLE STATE SECURITIES LAWS.
THIS WARRANT MUST BE SURRENDERED TO THE COMPANY OR ITS TRANSFER AGENT AS A
CONDITION PRECEDENT TO THE SALE, PLEDGE OR OTHER TRANSFER OF ANY INTEREST IN ANY
OF THE WARRANT SHARES REPRESENTED BY THIS WARRANT.

THE SECURITIES REPRESENTED BY THIS WARRANT ARE SUBJECT TO CERTAIN RESTRICTIONS
ON EXERCISE, TRANSFER, SALE, ASSIGNMENT, PLEDGE, ENCUMBRANCE OR OTHER SIMILAR
TRANSFER AS SET FORTH IN THE CERTIFICATE OF INCORPORATION OF THE COMPANY AND A
WARRANT AGREEMENT AMONG THE COMPANY AND THE WARRANT AGENT (ON BEHALF OF THE
ORIGINAL HOLDERS OF THE WARRANT SHARES), COPIES OF WHICH MAY BE OBTAINED AT THE
PRINCIPAL OFFICE OF THE COMPANY.

THIS WARRANT WILL BE VOID IF NOT EXERCISED PRIOR

TO 5:00 P.M., NEW YORK CITY TIME, ON JUNE 4, 2038

WARRANT TO PURCHASE ONE SHARE OF CLASS A COMMON STOCK OR CLASS B COMMON STOCK OF

CUMULUS MEDIA INC. FOR EACH WARRANT HELD

CUMULUS MEDIA INC.

CUSIP #: 231082 132

DISTRIBUTION DATE: June 4, 2018

This certifies that, for value received, Cede & Co., and its registered assigns
(collectively, the “Registered Holder”), is entitled to purchase from Cumulus
Media Inc., a corporation incorporated under the laws of the State of Delaware
(the “Company”), subject to the terms and conditions hereof, at any time before
5:00 p.m., New York time, on June 4, 2038, the number of fully paid and
non-assessable shares of Class A Common Stock or Class B Common Stock of the
Company set forth above at the Exercise Price (as defined in the Warrant

 

Exhibit A-2 Page 2



--------------------------------------------------------------------------------

Agreement). The Exercise Price and the number and kind of shares purchasable
hereunder are subject to adjustment from time to time as provided in Article IV
of the Warrant Agreement. The Exercise Price shall be $0.0000001.

This Global Warrant Certificate shall not be valid unless countersigned by the
Warrant Agent.

IN WITNESS WHEREOF, this Warrant has been duly executed by the Company as of the
[●] day of [●], 2018.

 

CUMULUS MEDIA INC.

By:  

 

Print Name:  

 

Title:  

 

 

Attest:  

 

Secretary

Computershare Inc.

Computershare Trust Company, N.A.,

together, as Warrant Agent

 

By:  

 

Name:   Title:  

Address of Registered Holder for Notices (until changed in accordance with this
Warrant):

 

 

  

 

  

 

  

 

  

 

  

REFERENCE IS HEREBY MADE TO THE FURTHER PROVISIONS OF THIS GLOBAL WARRANT
CERTIFICATE SET FORTH ON THE REVERSE HEREOF. SUCH FURTHER PROVISIONS SHALL FOR
ALL PURPOSES HAVE THE SAME EFFECT AS THOUGH FULLY SET FORTH AT THIS PLACE.

 

Exhibit A-2 Page 3



--------------------------------------------------------------------------------

FORM OF REVERSE OF GLOBAL WARRANT CERTIFICATE

The Warrant evidenced by this Warrant Certificate is a part of a duly authorized
issue of Warrants to purchase shares of Common Stock issued pursuant to the
Warrant Agreement, a copy of which may be inspected at the Warrant Agent’s
office designated for such purpose. The Warrant Agreement hereby is incorporated
by reference in and made a part of this instrument and is hereby referred to for
a description of the rights, limitation of rights, obligations, duties and
immunities thereunder of the Warrant Agent, the Company and the Registered
Holders of the Warrants. All capitalized terms used on the face of this Warrant
herein but not defined that are defined in the Warrant Agreement shall have the
meanings assigned to them therein.

Upon due presentment for registration of transfer of the Warrant at the office
of the Warrant Agent designated for such purpose, a new Warrant Certificate or
Warrant Certificates of like tenor and evidencing in the aggregate a like number
of Warrants shall be issued to the transferee in exchange for this Warrant
Certificate, subject to the limitations provided in the Warrant Agreement,
without charge except for any applicable tax or other charge.

The Company shall not be required to issue fractions of Warrant Shares or any
certificates that evidence fractional Warrant Shares.

No Warrants may be sold, exchanged or otherwise transferred in violation of the
Securities Act or state securities laws.

This Warrant does not entitle the Registered Holder to any of the rights of a
stockholder of the Company.

The Company and Warrant Agent may deem and treat the Registered Holder hereof as
the absolute owner of this Warrant Certificate (notwithstanding any notation of
ownership or other writing hereon made by anyone) for the purpose of any
exercise hereof and for all other purposes, and neither the Company nor the
Warrant Agent shall be affected by any notice to the contrary.

 

Exhibit A-2 Page 4



--------------------------------------------------------------------------------

FORM OF ASSIGNMENT

FOR VALUE RECEIVED, the undersigned registered holder of the Global Warrant
Certificate hereby sells, assigns and transfers unto the Assignee(s) named below
(including the undersigned with respect to any Warrants constituting a part of
the Warrants evidenced by the Global Warrant Certificate not being assigned
hereby) all of the rights of the undersigned under the Global Warrant
Certificate, with respect to the whole number of Warrants set forth below:

 

 

Name(s) of Assignee(s):

 

Address:

 

No. of Warrants:

Please insert social security or other identifying number of assignee(s):

 

 

and does hereby irrevocably constitute and appoint
                                         
                                         
                                                 

the undersigned’s attorney to make such transfer on the books of
                                         
                                                                    

maintained for such purposes, with full power of substitution in the premises.

 

 

Dated

 

(Signature of Owner)

 

(Street Address)

 

(City) (State) (Zip Code)

 

Signature Guaranteed By1

 

 

1  The Holder’s signature must be guaranteed by a participant in a Medallion
Signature Guarantee Program at a guarantee level acceptable to the Company’s
transfer agent.

 

Exhibit A-2 Page 5



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF OWNERSHIP CERTIFICATION

MEDIA OWNERSHIP CERTIFICATION

HOLDERS ONLY NEED TO COMPLETE THIS MEDIA OWNERSHIP CERTIFICATION IF THEY INTEND
TO OR WILL HOLD 5% OR MORE OF THE COMPANY’S CLASS A COMMON STOCK. IF THAT IS NOT
THE CASE, PLEASE SKIP THIS SECTION AND MOVE TO THE FOREIGN OWNERSHIP
CERTIFICATION SECTION.

 

1. Type of entity of Holder (e.g., corporation, general partnership, limited
partnership, limited liability company):

 

 

 

2. If the Holder is a general partnership:

 

  •   For each general partner, complete Attachment A.

 

3. If the Holder is a limited partnership:

 

  •   Is the limited partnership structured to insulate some or all of the
limited partners in accordance with the FCC’s insulation requirements?

 

  •   If so, complete Attachment A only for each general partner and each
uninsulated limited partner.

 

  •   If not, complete Attachment A for each general partner and each limited
partner.

 

4. If the Holder is a limited liability company:

 

  •   Is the limited liability company structured to insulate some or all of the
members in accordance with the FCC’s insulation requirements?

 

  •   If so, complete Attachment A only for each uninsulated member.

 

  •   If not, complete Attachment A for each member.

 

5. If the Holder is a corporation or other entity:

 

  •   For each officer, director and shareholder holding 5% or more of the
issued and outstanding voting stock of the Holder, complete Attachment A.

 

6. Does the Holder or any of the persons listed on Attachment A serve as an
officer or director of any broadcast radio stations? Or serve as an officer or
director of any entity that has an interest in any broadcast radio stations?

☐  Yes            ☐   No

If “yes,” please describe in an attachment.

 

Exhibit A-2 Page 1



--------------------------------------------------------------------------------

7. Does the Holder or any of the persons or entities listed on Attachment A
hold, directly or indirectly, any voting or non-voting equity interest in any
broadcast radio stations?

☐  Yes            ☐   No

If “yes,” please describe in an attachment.

 

8. Does the Holder or any of the persons or entities listed on Attachment A have
any other interests, direct or indirect (including an interest in a local
marketing, time brokerage or joint sales agreement) that allows them to own,
operate, or control any broadcast radio stations?

☐  Yes            ☐   No

If “yes,” please describe in an attachment.

 

9. Does the Holder or any of the persons or entities listed on Attachment A hold
any debt or equity interest in any entity which is an attributable owner of a
radio station where such interest exceeds 33% of the total asset value of such
entity?

☐  Yes            ☐   No

If “yes,” please describe in an attachment

 

10. Does the Holder or any of the persons or entities listed on Attachment A
have any interest in or connection with an FCC application that was or is the
subject of unresolved character issues?

☐  Yes            ☐   No

If “yes,” please describe in an attachment.

 

11. Is the Holder or any of the persons or entities listed in Attachment A
subject to final adverse findings by any court or administrative body in a civil
or criminal proceeding brought under the provisions of any law related to any of
the following: (i) any felony; (ii) mass media-related antitrust or unfair
competition; (iii) fraudulent statements to another governmental unit; or
(iv) discrimination.

☐  Yes            ☐   No

If “yes,” please describe in an attachment.

 

12. Is the Holder or any of the persons or entities listed in Attachment A
subject to denial of federal benefits pursuant to Section 5301 of the Anti-Drug
Abuse Act of 1988, 21 USC § 862?

☐  Yes            ☐   No

If “yes,” please describe in an attachment.

 

Exhibit A-2 Page 2



--------------------------------------------------------------------------------

ATTACHMENT A

 

NAME

   ADDRESS      CITIZENSHIP      STATUS
(E.G., OFFICER,
DIRECTOR,
SHAREHOLDER)      PERCENTAGE
VOTING
INTEREST      PERCENTAGE
EQUITY
INTEREST                                                                       
                                                                                
                                                                          

 

Exhibit B - Page 1



--------------------------------------------------------------------------------

FOREIGN OWNERSHIP CERTIFICATION

ALL HOLDERS MUST COMPLETE EITHER QUESTION 1 OR QUESTION 2 OF THIS SECTION.
SINGLE ENTITIES SHOULD COMPLETE QUESTION 1; MULTIPLE ENTITIES PROVIDING A SINGLE
RESPONSE (SUCH AS A GROUP OF FUNDS WITH A COMMON INVESTMENT MANAGER) SHOULD
COMPLETE QUESTION 2.

 

1. Individual Foreign Ownership Certification

This Individual Foreign Ownership Certification is being on behalf of
                                        , the Holder.

Complete the following, providing information for the Holder:

 

  a. State or Country of Incorporation/Organization – The Holder is organized
under the laws of:

 

☐ State or territory of the United States:
                                         
                                         
                                                             .

 

☐ Other:                                          
                                         
                                         
                                                                      .

If your answer is “Other,” you may skip to the Certification because entities
organized under the laws of a country other than the United States will be
deemed to be 100% foreign for purposes of the FCC’s foreign ownership
limitations.

 

  b. Foreign Equity and Voting Percentages – Complete one of the following:

 

☐ Foreign entities or foreign individuals hold, in the aggregate, the
percentages of equity and voting interests in the Holder reported below:

Foreign Equity Percentage:     %

Foreign Voting Percentage:     %.

 

☐ I am unable to certify the exact percentage of the foreign equity interest
and/or the foreign voting interest in the Holder; however, I hereby certify that
the aggregate percentage(s) of such foreign interests are no higher than the
maximum percentage(s) reported below:

Maximum Foreign Equity Percentage:     %

Maximum Foreign Voting Percentage:     %.

 

☐ I am unable to certify the percentage of the foreign equity interest and/or
foreign voting interest in the Holder.**

 

Exhibit B - Page 2



--------------------------------------------------------------------------------

**If a Holder is unable to certify its foreign equity and foreign voting
interests, such interests will be deemed to be 100% foreign for purposes of
determining the number of shares of Common Stock and Warrants that the Holder
will receive.

If you have completed Question 1 of this Section III, you should not complete
Question 2 and you should proceed to the Certification.

 

2. Consolidated Foreign Ownership Certification

This Consolidated Foreign Ownership Certification is being made on behalf of
(a) the following Holders:

 

 

 

 

 

 

 

 

 

 

and (b) the following parent entity or affiliated investment manager of each of
the above-listed Holders (“Certifying Parent”):

                                                                 
                                         
                                         
                                                       .

Certifying Parent certifies that (a) Certifying Parent directly or indirectly
controls each of the Holders; (b) for purposes of the assessment of compliance
with Section 310(b) of the Communications Act, the consolidated information
provided below has been aggregated in accordance with the FCC rules; and
(c) Certifying Parent will ensure that the Warrants and Common Stock will be
held directly or indirectly by Holders indicated on this Certification and that
the distribution of the Warrants and Common Stock among the members of the
consolidated certification group will not cause the aggregate foreign ownership
and foreign voting rights of the consolidated certification group to exceed the
aggregate foreign ownership and voting percentages certified below for the
consolidated certification group.

 

☐ Foreign entities or foreign individuals hold, in the aggregate, the
percentages of equity and voting interests in the consolidated certification
group reported below:

Foreign Equity Percentage:     %

Foreign Voting Percentage:     %.

 

☐ I am unable to certify the exact percentage of the foreign equity interest
and/or the foreign voting interest in the consolidated certification group;
however, I hereby certify that the aggregate percentage(s) of such foreign
interests are no higher than the maximum percentage(s) reported below:

Maximum Foreign Equity Percentage:     %

 

Exhibit B - Page 3



--------------------------------------------------------------------------------

Maximum Foreign Voting Percentage:     %.

 

☐ I am unable to certify the percentage of the foreign equity interest and/or
foreign voting interest in the consolidated certification group.**

**If a consolidated certification group is unable to certify its foreign equity
or voting interests, such interests will be deemed to be 100% foreign for
purposes of determining the number of shares of Common Stock and Warrants that
the members of the group will receive on the Effective Date.

Please provide the Foreign Equity Percentages and Foreign Voting Percentages for
each individual member of the consolidated certification group:

 

    

Holder

1

 

Holder

2

 

Holder

3

Name

           

State or Country of Incorporation/ Organization**

           

Foreign Equity Percentage

           

Foreign Voting Percentage

           

OR

           

Maximum Foreign Equity Percentage

           

Maximum Foreign Voting Percentage

           

Unable to Certify***

           

**If an entity is organized under the laws of a country other than the United
States, you need not supply foreign equity or voting percentages, because such
entities will be deemed to be 100% foreign for purposes of the FCC’s foreign
ownership limitations.

*** If a Holder is unable to certify its foreign equity and foreign voting
interests, such interests will be deemed to be 100% foreign for purposes of
determining the number of shares of Common Stock and Warrants that the Holder
will receive.

PLEASE REPORT ANY ADDITIONAL HOLDERS ON A SEPARATE ATTACHMENT.

 

Exhibit B - Page 4



--------------------------------------------------------------------------------

The Holder acknowledges that the Company may decline to honor a requested
exercise if it has a reasonable basis to believe, based on the most recent
information available to it, that the exercise would cause the Company to be in
violation of 47 U.S.C. § 310(b) or FCC rules; provided that the Company shall
not be required to monitor the alien ownership among its stockholders more often
than required by federal communications law.

 

By:  

 

  Sign  

 

  Print Name Title:  

 

Entity:  

 

Date:  

 

 

Exhibit B - Page 5



--------------------------------------------------------------------------------

EXHIBIT C-1

EXERCISE FORM FOR REGISTERED HOLDERS

HOLDING BOOK-ENTRY WARRANTS

(To be executed upon exercise of Warrant)

The undersigned hereby irrevocably elects to exercise the right, represented by
the Book-Entry Warrants, to purchase Common Stock and herewith tenders payment
for                  of the shares of Common Stock to the order of
                     in the amount of $              in accordance with the
terms of the Warrant Agreement and this Warrant.

 

☐ Restricted Stock Election. The undersigned elects to receive any Common Stock
issued upon exercise of the Warrants in the form of Restricted Stock. This
election is available for Term Loan Holders only.

 

☐ Class B Common Stock Only Election. The undersigned elects to receive Common
Stock issued upon exercise of the Warrants in the form of Class B Common Stock
only.

 

☐ Class A Common Stock and Warrant Election. The undersigned elects to receive
Common Stock issued upon exercise of the Warrants in the form of up to 4.99% of
the outstanding Class A Common Stock and to retain its remaining Series 1
Warrants (in the case of Series 1 Warrants) or have its remaining Series 2
Warrants exchanged for Series 1 Warrants (in the case of Series 2 Warrants).

The undersigned requests that statement(s) representing the Common Stock (and
any Warrants issued in the event of partial exercise) be delivered as follows:

 

Name  

 

Address  

 

 

Delivery Address (if different)

 

 

 

Exhibit C-1 Page 1



--------------------------------------------------------------------------------

If said number of shares shall not be all the shares purchasable under the
within Warrant Statement, the undersigned requests that a new Book-Entry Warrant
representing the balance of such Warrants shall be registered, with the
appropriate Warrant Statement delivered as follows:

 

Name  

 

Address  

 

 

Delivery Address (if different)

 

 

Signature  

 

 

 

Social Security or Other Taxpayer Identification Number of Holder

 

Note: If the statement representing the Common Stock or any Book-Entry Warrants
representing Warrants not exercised is to be registered in a name other than
that in which the Book-Entry Warrants are registered, the signature of the
holder hereof must be guaranteed. SIGNATURE GUARANTEED BY:

 

Signatures must be guaranteed by a participant in a Medallion Signature
Guarantee Program at a guarantee level acceptable to the Company’s transfer
agent.

 

Exhibit C-1 Page 2



--------------------------------------------------------------------------------

Exercise Form and Ownership Certification

Must be delivered to the Warrant Agent as follows:

 

By Mail:   For Information, Call:   By Overnight Courier:    

Cumulus Media Inc.

c/o Computershare

PO Box 505000

Louisville, KY 40233-5000

  (800) 568-3476.  

Cumulus Media Inc.

c/o Computershare

PO Box 505000

Louisville, KY 40233-5000

 

Exhibit C-1 Page 3



--------------------------------------------------------------------------------

EXHIBIT C-2

EXERCISE FORM FOR BENEFICIAL HOLDERS

HOLDING WARRANTS THROUGH THE DEPOSITORY TRUST COMPANY

TO BE COMPLETED BY DIRECT PARTICIPANT

IN THE DEPOSITORY TRUST COMPANY

(To be executed upon exercise of Warrant)

The undersigned hereby irrevocably elects to exercise the right, represented by
                 Warrants held for its benefit through the book-entry facilities
of Depository Trust Company (the “Depositary”), to purchase Common Stock and
herewith tenders payment for                  of the shares of Common Stock to
the order of                      in the amount of $             in accordance
with the terms of the Warrant Agreement and this Warrant.

The undersigned requests that the Common Stock issuable upon exercise of the
Warrants be in registered form in the authorized denominations, registered in
such names and delivered, all as specified in accordance with the instructions
set forth below; provided, that if the shares of Common Stock are evidenced by
global securities, the shares of Common Stock shall be registered in the name of
the Depositary or its nominee.

 

☐ Restricted Stock Election. The undersigned elects to receive any Common Stock
issued upon exercise of the Warrants in the form Restricted Stock. This election
is available for Term Loan Holders only.

 

☐ Class B Common Stock Only Election. The undersigned elects to receive Common
Stock issued upon exercise of the Warrants in the form of Class B Common Stock
only.

 

☐ Class A Common Stock and Warrant Election. The undersigned elects to receive
Common Stock issued upon exercise of the Warrants in the form of up to 4.99% of
the outstanding Class A Common Stock and to retain its remaining Series 1
Warrants.

Dated:                     

NOTE: THIS EXERCISE NOTICE MUST BE DELIVERED TO THE WARRANT AGENT, PRIOR TO 5:00
P.M., NEW YORK CITY TIME, ON THE EXPIRATION DATE. THE WARRANT AGENT SHALL NOTIFY
YOU (THROUGH THE CLEARING SYSTEM) OF (1) THE WARRANT AGENT’S ACCOUNT AT THE
DEPOSITARY TO WHICH YOU MUST DELIVER YOUR WARRANTS ON THE EXERCISE DATE AND
(2) THE ADDRESS, PHONE NUMBER AND FACSIMILE NUMBER WHERE YOU CAN CONTACT THE
WARRANT AGENT AND TO WHICH WARRANT EXERCISE NOTICES ARE TO BE SUBMITTED.

NAME OF DIRECT PARTICIPANT IN THE DEPOSITARY: (PLEASE PRINT)

ADDRESS:                     

CONTACT NAME:                     

 

Exhibit C-2 Page 1



--------------------------------------------------------------------------------

ADDRESS:

TELEPHONE (INCLUDING INTERNATIONAL CODE):

FAX (INCLUDING INTERNATIONAL CODE):

SOCIAL SECURITY OR OTHER TAXPAYER IDENTIFICATION NUMBER (IF APPLICABLE):

ACCOUNT FROM WHICH WARRANTS ARE BEING DELIVERED:

DEPOSITARY ACCOUNT NO.

WARRANT EXERCISE NOTICES WILL ONLY BE VALID IF DELIVERED IN ACCORDANCE WITH THE
INSTRUCTIONS SET FORTH IN THIS NOTIFICATION (OR AS OTHERWISE DIRECTED), MARKED
TO THE ATTENTION OF “WARRANT EXERCISE”.

WARRANT HOLDER DELIVERING WARRANTS, IF OTHER THAN THE DIRECT DEPOSITARY
PARTICIPANT DELIVERING THIS WARRANT EXERCISE NOTICE:

 

NAME:  

 

          (PLEASE PRINT)

CONTACT NAME:

TELEPHONE (INCLUDING INTERNATIONAL CODE):

FAX (INCLUDING INTERNATIONAL CODE):

SOCIAL SECURITY OR OTHER TAXPAYER IDENTIFICATION NUMBER

(IF APPLICABLE):

ACCOUNT TO WHICH THE SHARES OF COMMON STOCK ARE TO BE CREDITED:

DEPOSITARY ACCOUNT NO.

FILL IN FOR DELIVERY OF THE COMMON STOCK, IF OTHER THAN TO THE PERSON DELIVERING
THIS WARRANT EXERCISE NOTICE:

 

NAME:  

 

          (PLEASE PRINT)

 

ADDRESS:  

 

 

CONTACT NAME:  

 

 

TELEPHONE (INCLUDING INTERNATIONAL CODE):  

 

 

Exhibit C-2 Page 2



--------------------------------------------------------------------------------

FAX (INCLUDING INTERNATIONAL CODE):                             

SOCIAL SECURITY OR OTHER TAXPAYER IDENTIFICATION NUMBER

(IF APPLICABLE):                             

NUMBER OF WARRANTS BEING EXERCISED:                             

(ONLY ONE EXERCISE PER WARRANT EXERCISE NOTICE)

Signature:                             

Name:                                  

Capacity in which Signing:                                     

SIGNATURE GUARANTEED BY:                                     

Signatures must be guaranteed by a participant in a Medallion Signature
Guarantee Program at a guarantee level acceptable to the Company’s transfer
agent.

 

Exhibit C-2 Page 3